 



Exhibit 10.4
 
NOTE PURCHASE AGREEMENT
among
MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC.

MONEYGRAM INTERNATIONAL, INC.

And

GSMP V ONSHORE US, LTD.

GSMP V OFFSHORE US, LTD.

GSMP V INSTITUTIONAL US, LTD.
Dated as of February 11, 2008

Relating to:

$500,000,000

13.25% Senior Secured Second Lien Notes Due 2018
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            SECTION 1. DEFINITIONS AND ACCOUNTING TERMS     2  
 
           
1.1.
  Definitions.     2  
1.2.
  Computation of Time Periods.     9  
1.3.
  Terms Generally.     10  
 
            SECTION 2. AUTHORIZATION AND ISSUANCE OF NOTES     10  
 
           
2.1.
  Authorization of Issue.     10  
2.2.
  Sale and Purchase of the Notes.     10  
2.3.
  Closing.     11  
2.4.
  Signing Date Certificate.     11  
 
            SECTION 3. CONDITIONS TO CLOSING     12  
 
           
3.1.
  No Violation; No Legal Constraints; Consents, Authorizations and Filings, Etc.
    12  
3.2.
  Indebtedness.     13  
3.3.
  Material Adverse Change.     13  
3.4.
  Regulatory.     13  
3.5.
  Fees and Expenses.     14  
3.6.
  Holdco Audit/10-K/Absence of Restatement.     14  
3.7.
  Representations and Warranties.     15  
3.8.
  Performance; No Default.     15  
3.9.
  Equity Contribution.     16  
3.10.
  Pre-Closing Certificate     16  
3.11.
  Compliance Certificates.     16  
3.12.
  Opinion of Counsel.     17  
3.13.
  Financial Information.     17  
3.14.
  Transaction Documents.     18  
3.15.
  Execution and Authentication of Indenture and Notes.     18  
3.16.
  Security Documents and Collateral.     18  
3.17.
  Bank Clearing Arrangements.     18  
3.18.
  Company Credit Facilities.     18  
3.19.
  Pre-Closing Certificate     19  
 
            SECTION 4. REPRESENTATIONS AND WARRANTIES     19  
 
           
4.1.
  Disclosure.     19  
4.2.
  Organization and Authority.     19  
4.3.
  Holdco Subsidiaries.     20  
4.4.
  Capitalization.     20  
4.5.
  Authorization; No Default.     21  
4.6.
  SEC Documents.     21  
4.7.
  Taxes.     23  
4.8.
  Ordinary Course.     23  
4.9.
  Commitments and Contracts.     23  

i



--------------------------------------------------------------------------------



 



                      Page  
4.10.
  Litigation and Other Proceedings.     24  
4.11.
  Insurance.     24  
4.12.
  Compliance with Laws.     24  
4.13.
  Benefit Plans.     25  
4.14.
  Environmental Liability.     26  
4.15.
  Intellectual Property.     27  
4.16.
  Board Approvals.     27  
4.17.
  Brokers and Finders.     27  
4.18.
  Collateral.     28  
4.19.
  [Reserved].     28  
4.20.
  [Reserved].     28  
4.21.
  Disclosure.     28  
4.22.
  [Reserved].     28  
4.23.
  Properties.     28  
4.24.
  Solvency.     29  
4.25.
  No Registration Required.     29  
4.26.
  No Integration of Offerings or General Solicitation.     29  
4.27.
  Eligibility for Resale under Rule 144A.     29  
4.28.
  Margin Regulations.     29  
4.29.
  Investment Company Act.     30  
 
            SECTION 5. REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF PURCHASERS
    30  
 
           
5.1.
  Representation and Warranties.     30  
5.2.
  Notice of Transfers of the Notes.     31  
 
            SECTION 6. PRE-CLOSING COVENANTS     31  
 
           
6.1.
  Access.     31  
6.2.
  Investment Policy.     32  
6.3.
  Ordinary Course.     32  
 
            SECTION 7. POST-CLOSING AFFIRMATIVE COVENANTS     32  
 
           
7.1.
  Future Reports to Purchasers.     33  
7.2.
  Patriot Act and Anti-Money Laundering.     34  
7.3.
  U.S. Economic Sanctions.     35  
7.4.
  FCPA and Anti-Bribery Limitations.     35  
7.5.
  Export Control Limitations.     36  
7.6.
  Customs and Trade Remedy Laws.     36  
7.7.
  Anti-Boycott Laws.     37  
7.8.
  Cross-Border Investment Restrictions.     37  
7.9.
  Information Related to Alternative Transactions.     37  
7.10.
  Board Observer Rights.     37  
7.11.
  Changes to Investment Policy.     38  
 
            SECTION 8. PROVISIONS RELATING TO RESALES OF NOTES     38  
 
           
8.1.
  Private Offerings.     38  
8.2.
  Procedures and Management Cooperation in Private Offerings.     40  

ii



--------------------------------------------------------------------------------



 



                      Page  
8.3.
  No Integration.     41  
 
            SECTION 9. EXPENSES AND INDEMNIFICATION     41  
 
           
9.1.
  Expenses.     41  
9.2.
  Indemnification.     41  
9.3.
  Waiver of Punitive Damages.     42  
9.4.
  Survival.     42  
9.5.
  Tax Treatment of Indemnification Payments.     42  
 
            SECTION 10. MISCELLANEOUS     42  
 
           
10.1.
  Notices.     42  
10.2.
  Benefit of Agreement and Assignments.     43  
10.3.
  No Waiver; Remedies Cumulative.     43  
10.4.
  Amendments, Waivers and Consents.     43  
10.5.
  Counterparts.     44  
10.6.
  Reproduction.     44  
10.7.
  Headings.     44  
10.8.
  Survival of Covenants and Indemnities; Representations.     44  
10.9.
  Governing Law; Submission to Jurisdiction; Venue.     44  
10.10.
  Severability.     45  
10.11.
  Entirety.     45  
10.12.
  Construction.     45  
10.13.
  Incorporation.     46  
10.14.
  Confidentiality.     46  
10.15.
  Termination; Survival.     46  
10.16.
  Maximum Rate.     46  
10.17.
  Patriot Act.     47  
10.18.
  Currency.     47  
10.19.
  Further Assurances.     47  

EXHIBITS:

     
Exhibit A
  Form of Indenture
Exhibit B
  Form of Registration Rights Agreement
Exhibit 2.4
  Form of Signing Date Certificate
Exhibit 3.11(a)
  Form of Secretary’s Certificate
Exhibit 3.11(b)
  Form of Officer’s Certificate
Exhibit 3.11(c)
  Form of Solvency Certificate
Exhibit 4
  Financial information
 
   
SCHEDULES:
   
 
   
Schedule I
  Holdco Disclosure Schedules
 
   
Schedule 2.2
  Information Relating to the Purchasers

iii



--------------------------------------------------------------------------------



 



NOTE PURCHASE AGREEMENT
     NOTE PURCHASE AGREEMENT, dated as of February 11, 2008, among MoneyGram
Payment Systems Worldwide, Inc., a Delaware corporation (the “Company”),
Moneygram International, Inc., a Delaware Corporation (“Holdco”), GSMP V Onshore
US, Ltd., an exempted company incorporated in the Cayman Islands with limited
liability (“GSMP Onshore”), GSMP V Offshore US, Ltd., an exempted company
incorporated in the Cayman Islands with limited liability (“GSMP Offshore”) and
GSMP V Institutional US, Ltd., an exempted company incorporated in the Cayman
Islands with limited liability (“GSMP Institutional” and together with GSMP
Onshore and GSMP Offshore, the “Purchasers”).
RECITALS
     WHEREAS, pursuant to that certain Purchase Agreement, dated as of
February 11, 2008 (such agreement, together with all of the exhibits and
schedules thereto, in each case, as in effect on the date hereof, the “Equity
Purchase Agreement”), between Holdco and the parties named as “Investors”
therein (the “Equity Investors”), Holdco has agreed, subject to the terms and
conditions set forth therein, to issue and sell to the Equity Investors, on the
Closing Date, for an aggregate cash purchase price as determined in the Equity
Purchase Agreement (the “Equity Contribution”), the number of shares of Series C
participating preferred stock of Holdco (the “Series C Preferred Stock”),
Series D participating convertible preferred stock of Holdco (the “Series D
Preferred Stock”) and common stock of Holdco (the “Common Stock” and, together
with the Series C Preferred Stock and the Series D Preferred Stock issued at the
closing pursuant to the Equity Purchase Agreement, the “Initial Equity
Securities”) set forth in the Equity Purchase Agreement. In accordance with the
Equity Purchase Agreement, investment units comprised of shares of Series C
Preferred Stock, shares of Series D Preferred Stock and Common Stock are to be
exchanged, subject to the terms and conditions set forth therein, for shares of
Series B participating convertible preferred stock of Holdco (the “Series B
Preferred Stock”) and shares of Series B-1 participating convertible preferred
stock of Holdco (“Series B-1 Preferred Stock”). The Equity Investors include
investment funds affiliated with Thomas H. Lee Partners L.P. (the “Lead
Sponsor”) and investment funds affiliated with GS Capital Partners VI, L.P.
(“GSCP” and, together with the Lead Sponsor, the “Sponsors”) and also include
the Purchasers.
     WHEREAS, the consummation of the Equity Contribution in accordance with the
Equity Purchase Agreement is subject to the consummation of certain concurrent
transactions (such transactions, together with the Equity Contribution, the
“Transactions”), including:

  (a)   that the Company shall have amended and restated the existing
$350 million Amended and Restated Credit Agreement, dated as of June 29, 2005,
of Holdco, as amended through the date hereof, in accordance with the terms set
forth in Schedule D to the Equity Purchase Agreement, to provide the Company
with amended and restated senior credit facilities consisting of $300 million of
term loans, of which $100 million has been previously funded and $200 million of
which shall be new term loans to be funded on the Closing Date contemplated
hereby, and a $250 million revolving credit facility (of which no more than
$150 million will be drawn on the Closing Date) (collectively, the “Company
Credit Facilities”);     (b)   that Holdco shall have (A) on the Satisfaction
Date, accepted bids to sell the securities held in its investment portfolio
listed on Schedule B to the Equity Purchase Agreement, (B) incurred a Total Loss
of not more than $1,700,000,000, and (C) on or prior to the Closing, received
full proceeds from such sales in accordance with the bids accepted on the
Satisfaction Date; and

 



--------------------------------------------------------------------------------



 



  (c)   that the Company shall have received the proceeds of the issuance of its
13.25% senior secured second lien notes due 2018 (the “Notes”) issued pursuant
to the indenture substantially in the form attached hereto as Exhibit A (as
amended, supplemented, restated or otherwise modified from time to time in
accordance with its terms, the “Indenture”).

     WHEREAS, the proceeds from the purchase of the Notes will be used by the
Company and its Subsidiaries for investments in accordance with the provisions
of the Indenture to supplement the Company’s unrestricted assets, to repay
existing indebtedness and to pay related transaction costs and expenses.
     NOW, THEREFORE, the parties hereto agree as follows:
SECTION 1.
DEFINITIONS AND ACCOUNTING TERMS

  1.1.   Definitions.

     As used herein, defined terms which are defined in the Indenture shall
have, except where otherwise expressly set forth herein, the same respective
meanings as such defined terms have in the Indenture, and, in addition, the
following terms shall have the meanings specified herein unless the context
otherwise requires (it being understood that defined terms shall include in the
singular number the plural and in the plural the singular):
     “Agreement” is defined in Section 10.4.
     “AML Laws” means any anti-money laundering law or regulation applicable to
Holdco or any Holdco Subsidiary.
     “Anti-boycott Laws” means the Export Administration Act and the Internal
Revenue Code and any other applicable law regarding boycotts issued by a foreign
government and not endorsed by the United States.
     “Bank Secrecy Act” means the Currency and Foreign Transactions Report Act,
as amended.
     “Bank Term Sheet” means the term sheet relating to the Company Credit
Facilities set forth on Schedule D to the Equity Purchase Agreement.
     “Benefit Plan” has the meaning given to it in Section 4.13(a).
     “Board of Directors” has the meaning given to it in Section 4.5(a).
     “Board Observer” has the meaning given to it in Section 7.10.
     “Board Papers” is defined in Section 7.10.
     “Certificate of Designations” has the definition given to it in the Equity
Purchase Agreement.
     “Closing” is defined in Section 2.3(a).
     “Closing Date” is defined in Section 2.3(a).

2



--------------------------------------------------------------------------------



 



     “Closing Payment” means on the Closing Date, an amount equal to $15,000,000
(i.e., representing 3.00% of the $500,000,000 of Notes committed to be purchased
by the Purchasers pursuant to the Agreement, whether or not the Purchasers
purchase all such Notes).
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time. Section references to the Code are to the Code as in effect at the date of
this Agreement, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
     “Collateral” means the collateral described in the Security Documents.
     “Collateral Agent” means the Trustee in its capacity as Collateral Agent
under the Indenture and under the Security Documents and any successor thereto
in such capacity.
     “Common Stock” is defined in the recitals.
     “Company Credit Facilities” is defined in the recitals.
     “Contract” has the meaning given to it in Section 4.5(b).
     “Credit Documents” means the Company Credit Facilities and all agreements,
guarantees, collateral documents, certificates, instruments, and other documents
made or delivered in connection therewith.
     “Default” has the meaning given to it in the Indenture.
     “DTC” means The Depository Trust Company.
     “DTC Agreement” means a letter of representations between the Company and
DTC.
     “Environmental Claims” means any administrative or judicial actions, suits,
orders, claims, proceedings or written notices of noncompliance by or from any
person alleging liability arising out of the Release of Hazardous Materials or
the failure to comply with Environmental Law.
     “Environmental Law” means any Law relating to pollution, the environment or
natural resources.
     “Equity Contribution” is defined in the recitals.
     “Equity Documents” means the Equity Purchase Agreement and all agreements,
certificates, instruments, and other documents made or delivered in connection
therewith.
     “Equity Interest” is defined in the Indenture.
     “Equity Investors” is defined in the recitals.
     “Equity Purchase Agreement” is defined in the recitals.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA as in effect at the date of this Agreement and
any subsequent provisions of ERISA amendatory thereof, supplemental thereto or
substituted therefore.

3



--------------------------------------------------------------------------------



 



     “ERISA Event” means (a) an event described in Section 4043 of ERISA and the
regulations thereunder with respect to any Benefit Plan, other than any event as
to which the thirty day notice period has been waived; or (b) the failure of any
Benefit Plan to satisfy the minimum funding standard required for any plan year
or part thereof under Section 412 of the Code or Section 302 of ERISA or a
waiver of such standard or extension of any amortization period is sought or
granted under Section 412 of the Code or Section 303 or 304 of ERISA.
     “Event of Default” means “Event of Default”, as such term is defined in the
Indenture.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended and
the rules and regulations thereunder.
     “Export Administration Act” means The Export Administration Act of 1979, as
amended, and the executive orders, rules and regulations pursuant to the
President’s invocation of emergency powers under the International Emergency
Economic Powers Act.
     “Fee Letter” means that certain Contingent Fee Letter dated as of the date
hereof by and between the Sponsors, the Purchasers, Holdco and the Company.
     “Financing Documents” means collectively, this Agreement, the Indenture,
the Notes, the Registration Rights Agreements, the Fee Letter and the Management
Rights Agreement, and all certificates, instruments, and other documents made or
delivered in connection herewith and therewith.
     “Foreign Plan” means any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Company or any of
its subsidiaries with respect to employees employed outside the United States.
     “GAAP” is defined in Section 4.6.
     “German Antitrust Act” means the German Act Against Restraints of
Competition (Gesetz gegen Wettbewerbsbeschrankungen).
     “Governmental Authority” means any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including a central
bank or stock exchange.
     “Governmental Entity” means any United States or foreign governmental or
regulatory agency, commission, court, body, entity or authority.
     “GSCP” is defined in the recitals.
     “Guarantors” has the definition given to it in the Indenture.
     “Hazardous Materials” means (x) petroleum and petroleum by-products,
asbestos that is friable, radioactive materials, medical or infectious wastes or
polychlorinated biphenyls and (y) any other material, substance or waste that is
prohibited, limited or regulated by Environmental Law because of its hazardous,
toxic or deleterious properties or characteristics.
     “Holdco Disclosure Schedule” means a schedule attached hereto as Schedule I
setting forth, among other things, items the disclosure of which is necessary or
appropriate either in response to an

4



--------------------------------------------------------------------------------



 



express disclosure requirement contained in a provision hereof or as an
exception to one or more of Holdco’s or the Company’s representations or
warranties contained in Section 4.
     “Holdco Intellectual Property” means all patents and patent applications
currently owned by Holdco and the Holdco Subsidiaries that are material to the
business of Holdco and the Holdco Subsidiaries, taken as a whole, as currently
conducted.
     “Holdco Subsidiary” is defined in Section 4.3.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.
     “Infringe” means, in relation to Intellectual Property, infringing upon,
misappropriating or violating the rights of any third party.
     “Indemnitee” has the meaning given to it in Section 9.2.
     “Indenture” has meaning given to it in the recitals.
     “Initial Equity Securities” is defined in the recitals.
     “Intellectual Property” means the following and all rights pertaining
thereto: (A) patents, patent applications, provisional patent applications and
statutory invention registrations (including all utility models and other patent
rights under the Laws of all countries), (B) trademarks, service marks, trade
dress, logos, trade names, service names, corporate names, domain names and
other brand identifiers, registrations and applications for registration
thereof, (C) copyrights, proprietary designs, computer software, mask works,
databases, and registrations and applications for registration thereof,
(D) confidential and proprietary information, trade secrets, know-how and
show-how, and (E) all similar rights, however denominated, throughout the world.
     “Investment Company Act” means the Investment Company Act of 1940 as from
time to time in effect and any successor act to all or a portion thereof.
     “Investment Policy” is defined in Section 6.2.
     “Investors” has the definition given to it in the Equity Purchase
Agreement.
     “IRS” means the Internal Revenue Service of the United States of America.
     “Law” means any federal, state, local or foreign law, statute, ordinance,
rule, regulation, judgment, code, order, injunction, arbitration award, writ,
decree, agency requirement, license or permit of any Governmental Entity.
     “Lead Sponsor” is defined in the recitals.
     “Management Rights Agreement” means the management rights agreement dated
as of the Closing Date among Holdco, the Company and GS Mezzanine Partners V
Institutional, L.P. (the indirect owner of GSMP Institutional).
     “Material Adverse Effect” means: (1) for any purpose under this Agreement
other than Section 7, any circumstance, event, change, development or effect
that, (a) is material and adverse to the financial position, results of
operations, business, assets or liabilities of Holdco and the Holdco
Subsidiaries, taken

5



--------------------------------------------------------------------------------



 



as a whole, (b) would materially impair the ability of Holdco and the Holdco
Subsidiaries, taken as a whole, to perform their obligations under this
Agreement or any of the other Financing Documents, (c) would materially impair
the rights and remedies of the Purchasers under this Agreement or any of the
other Financing Documents, taken as a whole, or (d) would materially impair the
ability of Holdco to perform its obligations under the Equity Purchase Agreement
or otherwise materially threaten or materially impede the consummation of the
Purchase (as defined in the Equity Purchase Agreement) and the other
transactions contemplated by the Equity Purchase Agreement; provided, however,
that the impact of the following matters shall be disregarded: (i) changes in
general economic, financial market, credit market, regulatory or political
conditions (whether resulting from acts of war or terrorism, an escalation of
hostilities or otherwise) generally affecting the U.S. economy, foreign
economies or the industries in which Holdco or its Subsidiaries operate,
(ii) changes in generally accepted accounting principles, (iii) changes in laws
of general applicability or interpretations thereof by any Governmental
Authority, (iv) any change in Holdco’s stock price or trading volume, in and of
itself, or any failure, in and of itself, by Holdco to meet revenue or earnings
guidance published or otherwise provided to the Purchaser (provided that any
fact, condition, circumstance, event, change, development or effect underlying
any such failure or change, other than any of the foregoing that is otherwise
excluded pursuant to clauses (i) through (viii) hereof, may be taken into
account in determining whether a Material Adverse Effect has occurred or would
reasonably be expected to occur), (v) losses resulting from any change in the
valuations of Holdco’s portfolio of securities or sales of such securities and
any effect resulting from such changes or sales, (vi) actions or omissions of
Holdco or the Sponsors taken as required by the Equity Purchase Agreement or
with the prior written consent of the Purchaser, (vii) public announcement, in
and of itself, by a third party not affiliated with Holdco of any proposal to
acquire the outstanding securities or all or substantially all of the assets of
Holdco and (viii) the public announcement of the Equity Purchase Agreement and
the transactions contemplated thereby (provided that this clause (viii) shall
not apply with respect to Sections 1.2(c)(v), 2.2(d), 2.2(h) and 2.2(k) of the
Equity Purchase Agreement); provided further, however, that Material Adverse
Effect shall be deemed not to include the impact of the foregoing clauses (i),
(ii) and (iii), in each case only insofar and to the extent that such
circumstances, events, changes, developments or effects described in such
clauses do not have a disproportionate effect on Holdco and the Holdco
Subsidiaries (exclusive of its payments systems business) relative to other
participants in the industry; and (2) for any purpose under Section 7 of this
Agreement, any circumstance, event, change, development or effect that, (a) is
material and adverse to the financial position, results of operations, business,
assets or liabilities of Holdco and the Holdco Subsidiaries, taken as a whole,
(b) would materially impair the ability of Holdco and the Holdco Subsidiaries,
taken as a whole, to perform their obligations under this Agreement or any of
the other Financing Documents, or (c) would materially impair the rights and
remedies of the Purchasers under this Agreement or any of the other Financing
Documents, taken as a whole.
     “MSPI” means MoneyGram Payment Systems Inc., a wholly owned subsidiary of
the Company.
     “Multiemployer Plan” is defined in Section 4.13(e).
     “Notes” is defined in the recitals.
     “OFAC” means the Office of Foreign Assets Control of the United States
Treasury Department.
     “Officer’s Certificate” is defined in Section 3.11(b).
     “Outside Receipt Date” is defined in Section 3.6 (c).
     “Patriot Act” is defined in Section 10.17.

6



--------------------------------------------------------------------------------



 



     “Pre-Closing Certificate” is defined in Section 3.18
     “Preferred Stock” means the Series B Preferred Stock, the Series B-1
Preferred Stock, the Series C Preferred Stock and the Series D Preferred Stock.
     “Previously Disclosed” means information: (i) set forth in the Holdco
Disclosure Schedule corresponding to the provision of this Agreement to which
such information relates (provided that any disclosure with respect to a
particular paragraph or section of this Agreement or the Holdco Disclosure
Schedule shall be deemed to be disclosed for other paragraphs and sections of
this Agreement or the Holdco Disclosure Schedule to the extent that the
relevance of such disclosure would be reasonably apparent to a reader of such
disclosure); or (ii) otherwise disclosed on a SEC Document, prior to the date of
this Agreement (excluding any risk factor disclosures contained in such
documents and any disclosure of risks included in any “forward-looking
statements” disclaimer or other statements that are similarly non-specific,
predictive or forward-looking in nature) (“Filed SEC Documents”).
     “Private Offering” means any offer and/or sale by one or more of the
Purchasers of some or all of the Notes without registration under the Securities
Act but in compliance with Rule 144A, Rule 144, Regulation S, Section 4(1) or
any other applicable rule or provision under the Securities Act.
     “Purchase Price” is defined in Section 2.2(b).
     “Purchasers” is defined in the Preamble.
     “Qualified Institutional Buyer” means any Person that is a “qualified
institutional buyer” within the meaning of Rule 144A.
     “Registration Rights Agreement” means the Registration Rights Agreement
among the Company, Holdco and each Purchaser, to be dated as of the Closing
Date, substantially in the form attached hereto as Exhibit B, as amended,
supplemented, restated or otherwise modified from time to time.
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor regulation to
all or a portion thereof.
     “Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor regulation to
all or a portion thereof.
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor regulation to
all or a portion thereof.
     “Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor regulation to
all or a portion thereof.
     “Release” means any release, spill, emission, leaking, pumping, emitting,
discharging, injecting, escaping, leaching, dumping, disposing or migrating into
or through the environment in derogation of Environmental Law.
     “Responsible Officer” means the chairman, the chief executive officer, the
president, the chief financial officer, the chief operating officer, the chief
accounting officer or the treasurer.
     “Rule 144” has the meaning given to it in the Indenture.

7



--------------------------------------------------------------------------------



 



     “Rule 144A” has the meaning given to it in the Indenture.
     “Rule 502” means Rule 502 of Regulation D under the Securities Act as from
time to time in effect and any successor regulation to all or a portion thereof.
     “Satisfaction Date” has the meaning given to it in the Equity Purchase
Agreement.
     “SEC” means the United States Securities and Exchange Commission.
     “SEC Documents” is defined in Section 4.6(a).
     “Securities” has the meaning given to it in the Equity Purchase Agreement.
     “Security Documents” means the security agreements, pledge agreements,
collateral assignments and related agreements, as amended, supplemented,
restated, renewed, refunded, replaced, restructured, repaid, refinanced or
otherwise modified from time to time, creating the security intents in the
Collateral as contemplated by the Indenture, which will be identical to the
agreement for the First Priority Liens Obligations, but on a second priority
lien basis and shall be with respect to the Collateral as described in the Bank
Term Sheet.
     “Series B Preferred Stock” is defined in the recitals.
     “Series B-1 Preferred Stock” is defined in the recitals.
     “Series C Certificate” has the meaning given to it in the Equity Purchase
Agreement.
     “Series C Preferred Stock” is defined in the recitals.
     “Series D Preferred Stock” is defined in the recitals.
     “Shareholder Approval” means the stockholder vote that will be necessary
under the Section 312.00 “Shareholder Approval Policy” of the New York Stock
Exchange Listed Company Manual so that the Series C Preferred Stock, the
Series D Preferred Stock and the Common Stock issued to the Investors at the
Closing Date shall become exchangeable for Series B Preferred Stock or
Series B-1 Preferred Stock, as applicable, pursuant to the terms of the Equity
Purchase Agreement and the terms of the Series C Certificate.
     “Solvency Certificate” is defined in Section 3.11(c).
     “Solvent” means, with respect to any Person, that (a) the sum of such
Person’s debt (including contingent liabilities) does not exceed the present
fair saleable value of such Person’s present assets; (b) such Person’s capital
is not unreasonably small in relation to its business as contemplated; and
(c) such Person has not incurred and does not intend to incur, or believe that
it will incur, debts including current obligations beyond its ability to pay
such debts as they become due (whether at maturity or otherwise). For purposes
of this definition, the amount of any contingent liability at any time shall be
computed by Holdco and the Company as the amount that, in light of all of the
facts and circumstances existing at such time, represents the amount that such
Person reasonably expects to become an actual or matured liability (irrespective
of whether such contingent liabilities meet the criteria for accrual under
GAAP).
     “Sponsors” is defined in the recitals.

8



--------------------------------------------------------------------------------



 



     “State” means any of the jurisdictions listed on Section 3.3(b) of the
Company Disclosure Schedule (as defined in the Equity Purchase Agreement).
     “Subsequent Purchaser” means a purchaser of any Note who acquired such Note
in a Private Offering in accordance with Section 8.1.
     “Tax” or “Taxes” means any and all domestic or foreign, federal, state,
local or other taxes of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any Governmental Entity, including taxes on or with respect to income,
franchises, windfall or other profits, gross receipts, property, sales, use,
capital stock, payroll, employment, unemployment, social security, workers’
compensation or net worth, and taxes in the nature of excise, withholding, ad
valorem or value added, and including any liability in respect of any items
described above as a transferee or successor, pursuant to Section 1.1502-6 of
the Treasury Regulations (or any similar provision of state, local or foreign
Law), or as an indemnitor, guarantor, surety or in a similar capacity under any
contract, arrangement, agreement, understanding or commitment (whether oral or
written)
     “Tax Return” means any return, report or similar filing, (including
attached schedules) filed or required to be filed with respect to Taxes (and any
amendments thereto), including any information return, claim for refund or
declaration of estimated Taxes.
     “Termination Date” is defined in Section 2.2(e).
     “Total First Lien Indebtedness” means, as of any date of determination,
funded Total Indebtedness that in each case is secured by First Priority Liens
on property or assets of Holdco and its Subsidiaries.
     “Total Loss” has the meaning given to it in the Equity Purchase Agreement.
     “Transaction Documents” means the Credit Documents, the Equity Documents
and the Financing Documents.
     “Transactions” is defined in the recitals.
     “Trustee” means Wells Fargo Bank National Association.
     “Unrestricted Assets” has the meaning given to it in Schedule E to the
Equity Purchase Agreement.
     “U.S. Economic Sanction” means any economic sanction imposed by any rule,
regulation or statute of the United States, including without limitation, those
administered by OFAC and any other applicable laws imposing economic sanctions.
     “U.S. Foreign Corrupt Practices Act” is defined in Section 4.12(b)
     1.2. Computation of Time Periods.
     For purposes of computation of periods of time hereunder, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding.”

9



--------------------------------------------------------------------------------



 



     1.3. Terms Generally.
     Unless the context otherwise requires:
     (1) a term has the meaning assigned to it;
     (2) “or” is not exclusive;
     (3) an accounting term not otherwise defined has the meaning assigned to
it, and shall be construed, in accordance with GAAP;
     (3) words in the singular include the plural, and in the plural include the
singular;
     (4) “will” shall be interpreted to express a command;
     (5) the word “including” means “including without limitation”;
     (6) any reference to any Person shall be construed to include such Person’s
successors and permitted assigns;
     (7) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein);
     (8) for purposes of computation of periods of time hereunder, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”; and
     (9) references to sections of or rules under the Securities Act and the
Exchange Act will be deemed to include substitute, replacement or successor
sections or rules adopted by the SEC from time to time.
SECTION 2.
AUTHORIZATION AND ISSUANCE OF NOTES
     2.1. Authorization of Issue.
     On or prior to the Closing, the Company will authorize the issuance and
sale of the Notes. The Notes shall be substantially in the form specified in the
Indenture.
     2.2. Sale and Purchase of the Notes.
     (a) Subject to the terms and conditions of this Agreement, on or prior to
the Termination Date, the Company will issue and sell to each of the Purchasers
and each of the Purchasers will purchase from the Company, at the Closing
provided for in Section 2.3, the Notes in the principal amounts and for the
portion of the Purchase Price as may be allocated between the Purchasers in
their sole discretion. Notwithstanding the foregoing, in the event there is a
Proceeds Excess (as defined in the Equity Purchase Agreement), the principal
amount of the Notes may, pursuant to the Equity Purchase Agreement, be reduced
by an amount equal to the difference between the Proceeds Excess and the amount
by which the aggregate purchase price of the Equity Contribution is reduced
pursuant to the Equity Purchase Agreement.

10



--------------------------------------------------------------------------------



 



     (b) The aggregate cash purchase price (the “Purchase Price”) for the Notes
shall be equal to the principal face amount of the Notes being so purchased, net
of the aggregate amount of the Closing Payment.
     (c) The parties agree to report the sale and purchase of the Notes for all
federal, state, local and foreign Tax purposes in a manner consistent with the
foregoing and agree to take no position inconsistent with the foregoing, except
as required by applicable law.
     (d) The obligations hereunder of the Purchasers to purchase and pay for the
Notes are several and not joint and no Purchaser will have any liability to any
Person for the performance or non-performance by any other Purchaser.
     (e) The obligation of the Purchasers to purchase the Notes and the
obligation of the Company to sell and issue the Notes in accordance with the
terms of this Agreement shall terminate on the date of the termination of the
Equity Purchase Agreement in accordance with its terms (the “Termination Date”).
     2.3. Closing.
     (a) The sale and purchase of the Notes shall occur at the offices of
Wachtell, Lipton, Rosen & Katz located at 51 West 52nd Street, New York, New
York, commencing at 10 a.m. local time, at a closing (the “Closing”) on the
third Business Day following the date on which the conditions set forth in
Section 3 (other than those conditions that are expressly required to be
satisfied at the Closing, but subject to fulfillment of those conditions) are
satisfied or waived by the Purchasers, but in any event the Closing shall be no
later than 10:00 a.m. CST on March 13, 2008, or at such other time as mutually
agreed by the Company and the Purchasers. The date and time of the Closing is
referred to herein as the “Closing Date”.
     (b) At the Closing, the Company will deliver to each Purchaser purchasing
Notes, in such denominations as such Purchaser may request (subject to the terms
of the Indenture), representing in the aggregate the full principal amount of
Notes to be purchased by such Purchaser on the Closing Date, each such Note
dated the Closing Date and registered in such Purchaser’s name, against payment
by such Purchaser to the Company of the amount of the applicable portion of the
Purchase Price (as provided in Section 2.2) net of the applicable Closing
Payment, by wire transfer of immediately available funds to such bank account or
accounts as the Company may request in writing at least one Business Day prior
to the Closing Date.
     (c) If at the Closing the Company shall fail to deliver to the Purchasers
the Notes as provided in Section 2.3(b), or any of the conditions specified in
Section 3 shall not have been fulfilled to the Purchasers’ reasonable
satisfaction or waived, then each Purchaser shall, at its election, be relieved
of all further obligations under this Agreement.
     2.4. Signing Date Certificate.
     On the date of this Agreement, Holdco shall deliver to the Purchasers a
certificate, substantially in the form of Exhibit 2.4 to this Agreement from
Holdco, signed by the Chief Executive Officer and the Chief Financial Officer of
Holdco, certifying: (i) that each of the representations and warranties
contained in Sections 4.1 through 4.17, 4.23 and 4.29 of this Agreement shall be
true and correct in all material respects (unless qualified by “material” or
“Material Adverse Effect” or similar references to materiality, in which case
such representations and warranties must be true and correct in all respects) on
or as of the execution date of this Agreement as if made on and as of the
execution date of this Agreement (unless expressly stated to relate to a
specific earlier date, in which case each of such representations and

11



--------------------------------------------------------------------------------



 



warranties shall be true and correct in all material respects (unless qualified
by “material” or “Material Adverse Effect” or similar references to materiality,
in which case the representation and warranties must be true and correct in all
respects) as of such earlier date), (ii) to the knowledge of the applicable
officer: (x) that none of the written factual information and written data
(taken as a whole) furnished by or on behalf of Holdco or any of the Holdco
Subsidiaries or any of their respective authorized representatives to the
Purchasers on or before the date hereof for purposes of or in connection with
this Agreement contained, when furnished, any untrue statement of any material
fact or omitted to state any material fact necessary to make such information
and data (taken as a whole) not materially misleading at such time in light of
the circumstances under which such information or data was furnished, it being
understood and agreed that for purposes of such certificate, such factual
information and data shall not include projections (including financial
estimates, forecasts and/or any other forward-looking information) and
information of a general economic or general industry nature, and (y) that the
projections (including financial estimates, forecasts and other forward-looking
information) contained in the information and data referred to in clause (ii)(x)
above were based on good faith estimates and assumptions believed by such
Persons to be reasonable at the time made, it being recognized by the Purchasers
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results, and (iii) that the financial information,
data and performance information listed on Exhibit 4 hereto furnished by or on
behalf of Holdco or the Company to the Purchasers on or before the date hereof
for purposes of or in connection with this Agreement was true, complete and
accurate as and when furnished to the Purchasers.
     2.5 Fees.
     On the date of this Agreement, Holdco shall pay the fees set forth, and
otherwise satisfy the other terms and conditions set forth in, the Fee Letter.
SECTION 3.
CONDITIONS TO CLOSING
     Subject to the final sentence of Section 3.18, each Purchaser’s obligation
to purchase and pay for the Notes to be purchased by it at the Closing is
subject to the reasonable satisfaction or waiver by it prior to or at the
Satisfaction Date (or the Closing Date if such condition expressly requires that
it be satisfied prior to or at the Closing Date) of each of the conditions
specified below in this Section 3:
     3.1. No Violation; No Legal Constraints; Consents, Authorizations and
Filings, Etc.
     (a) the expiration or termination of: (i) any applicable waiting period
under the HSR Act and (ii) any applicable waiting period under the German
Antitrust Act in each case, required to consummate the purchase from Holdco at
the Closing, of the Securities as contemplated by the Equity Purchase Agreement
and for the Investors to own, and fully vote and convert into Common Stock, all
of the Securities;
     (b) no provision of any applicable Law or regulation and no judgment,
injunction, order or decree shall prohibit the Closing or the consummation of
any of the transactions contemplated by the Transaction Documents or shall
prohibit or restrict any Investor or its Affiliates from owning, or fully voting
and converting, the Securities to be acquired by such Investor pursuant to the
terms of such respective Securities, and no lawsuit shall have been commenced by
a Governmental Entity seeking to effect any of the foregoing;
     (c) On the Closing Date, each Purchaser’s purchase of the Notes shall be
permitted by all applicable laws of each jurisdiction to which it is subject;
and

12



--------------------------------------------------------------------------------



 



     (d) On the Closing Date, the Purchasers shall have received a certificate
signed for and on behalf of Holdco by a senior executive officer of Holdco
confirming that prior to or concurrently with the Closing, Holdco shall have
(A) on the Satisfaction Date, accepted bids to sell the securities held in its
investment portfolio listed on Schedule B to the Equity Purchase Agreement that
if consummated would result in Holdco incurring a Total Loss of not more than
$1,700,000,000, (B) incurred a Total Loss of not more than $1,700,000,000, and
(C) on or prior to the Closing, received or receive, as the case may be, full
proceeds from such sales in accordance with the bids accepted on the
Satisfaction Date.
     3.2. Indebtedness.
     On the Closing Date, the Company and Holdco shall have (i) (A) amended
Holdco’s existing Amended and Restated Credit Agreement, dated as of June 29,
2005, in accordance with the terms set forth on Schedule D to the Equity
Purchase Agreement, such other material alterations or additional material terms
as are acceptable to both the Company and the Purchasers (each acting in their
sole discretion), and such other non-material terms and conditions as are
acceptable to the Company (acting reasonably); provided, further that the
parties acknowledge that each of the terms set forth on Schedule D to the Equity
Purchase Agreement are material, (B) received an additional $200 million of term
loans (less any original issue discount otherwise permitted under the Equity
Purchase Agreement) under its existing Amended and Restated Credit Agreement
following such amendment described in clause (A) above; (C) never borrowed any
funds under, and shall have terminated, its existing 364-Day Credit Agreement,
dated as of November 15, 2007, as amended; (ii) the Purchasers shall have
received final drafts of the Company Credit Facilities, five (5) Business Days
prior to the Closing Date; and (iii) no Indebtedness (as determined on a
consolidated basis in accordance with GAAP) shall remain outstanding immediately
after giving effect to the Transaction other than: (x) the loans under the
Company Credit Facilities and (y) the Notes and (z) indebtedness incurred in the
ordinary course of business not to exceed, individually or in the aggregate,
$5 million. After giving effect to the transactions contemplated hereby, there
shall not exist (pro forma for such transactions and the financing thereof) any
Default or Event of Default under the Indenture or the Notes.
     3.3. Material Adverse Change.
     Except as Previously Disclosed, since September 30, 2007, no change or
event shall have occurred and no circumstances shall exist which have had, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. With respect to matters which have been Previously
Disclosed, in determining whether this condition is satisfied, any circumstance,
event or condition occurring after the date hereof shall be taken into account,
including any deterioration, worsening or adverse consequence of such Previously
Disclosed matters occurring after the date hereof.
     3.4. Regulatory.
     None of the Company or MPSI shall have received written or oral notice from
any State to the effect that such State has determined, that the Company or MPSI
can no longer conduct their money transfer or payment systems businesses in such
State or has revoked, or intends to revoke, the Company’s or MPSI’s license to
conduct such businesses in such State, or imposed or intends to impose, one or
more conditions on the Company’s or MPSI’s license to conduct businesses in such
State (which conditions are materially adverse to the Company or MPSI and are
not generally applicable to other persons conducting money transfer or payments
systems businesses in such State).

13



--------------------------------------------------------------------------------



 



     3.5. Fees and Expenses.
     (a) At the Closing each Purchaser shall have received from the Company, the
Closing Payments required to be paid under Section 2.3(b), by netting such
amounts from the applicable portion of the principal amount of the Notes being
purchased by such Purchaser, as provided in Section 2.3(b).
     (b) At the Closing, all the fees and expenses payable by Holdco and the
Company to the Purchasers pursuant to the Transaction Documents, including
without limitation, the fees and expenses of each Purchaser and counsel for the
Purchasers for which invoices have been presented (including the fees of Fried,
Frank, Harris, Shriver & Jacobson LLP, counsel to the Purchasers), shall have
been paid in full.
     3.6. Holdco Audit/10-K/Absence of Restatement.
     (a)(i) On or prior to the Satisfaction Date, Holdco (x) shall have received
from Deloitte & Touche LLP an unqualified opinion regarding the consolidated
financial statements of Holdco and its subsidiaries as of and for the year ended
December 31, 2007, prepared in accordance with GAAP (which opinion shall not
contain any going concern modification or qualification or other explanatory
paragraph) (such an opinion referred to herein as a “Satisfactory Audit
Opinion”) and (y) shall have filed its Annual Report on Form 10-K in compliance
with all applicable rules promulgated under the Exchange Act or (ii) if the
conditions set forth in clause (a)(i) of this sentence have not been satisfied
on or prior to the Satisfaction Date, then:
     (A) the Purchasers shall have received, (v) at least two (2) business days
prior to the Satisfaction Date, a draft of Holdco’s Annual Report on Form 10-K
delivered by Holdco in substantially complete form, and (w) at least two
(2) business days prior to the Satisfaction Date, a draft opinion from Deloitte
& Touche LLP to Holdco regarding the consolidated financial statements of Holdco
and its subsidiaries as of and for the year ended December 31, 2007, prepared in
accordance with GAAP (which draft opinion shall be unqualified, except that it
may contain a going concern qualification referring solely to Holdco’s need to
raise additional capital to address the reduced valuation of Holdco’s investment
portfolio and shall not contain any other going concern modification or similar
qualification or other explanatory paragraph) (such a draft opinion referred to
herein as a “Draft Audit Opinion”), (x) verbal confirmation (on both the date
the draft opinion referred to in clause (w) is delivered and on the Satisfaction
Date) from Deloitte & Touche LLP to the effect that the Draft Audit Opinion is
in a final form that could be delivered to Holdco as of the Satisfaction Date,
and if the Draft Audit Opinion contains a Going Concern qualification, verbal
confirmation from Deloitte & Touche LLP that the sale of portfolio securities
and the receipt of the funds from the transactions contemplated by the
Transaction Documents will result in a Satisfactory Audit Opinion, with an
assumption that the amount of the Total Loss does not exceed $1,700,000,000
(provided, however, that on the Satisfaction Date such assumption shall take
into account any actual securities sold and the bids received on the securities
to be sold), (y) on both the date the draft opinion referred to in clause (w) is
delivered and on the Satisfaction Date, a written description delivered by
Deloitte & Touche LLP to Holdco as of these dates of all remaining audit
procedures that need to be completed for Deloitte & Touche LLP to issue a
Satisfactory Audit Opinion, which procedures relate solely to confirming the
receipt of funds from the sale of portfolio securities and receipt of the funds
from the transactions contemplated by the Transaction Documents; and (z) at
least two (2) business days prior to the Satisfaction Date, a written
description from Holdco, based on discussions with Deloitte & Touche LLP, of all
steps Holdco and Deloitte & Touche LLP will take in order for Holdco to obtain
from Deloitte & Touche LLP a Satisfactory Audit Opinion on or prior to the
Outside Receipt Date; and

14



--------------------------------------------------------------------------------



 



     (B) each of the Purchasers shall have determined (and shall have notified
Holdco not later than the Satisfaction Date that it has determined) in its sole
judgment and discretion that Holdco will obtain from Deloitte & Touche LLP, a
Satisfactory Audit Opinion on or prior to March 14, 2008 (“Outside Receipt
Date”) and will file its Annual Report on Form 10-K in compliance with all
applicable rules promulgated under Exchange Act on or prior to the Outside
Receipt Date; it being understood that in making the determination, the
Purchasers shall be entitled to consider the foregoing information delivered
under clause (A) above, as well as any other factors as they deem relevant,
including without limitation any and all information obtained through Holdco’s
full compliance with Section 3.2 of the Equity Purchase Agreement and
Section 6.1 of this Agreement;
     (b) each of the Purchasers shall have had a full and complete opportunity
to review Holdco’s books and records, internal controls and procedures, and to
interview current and former Holdco personnel as determined to be necessary by
each of the Purchasers, and will have determined (and shall have notified Holdco
not later than the Satisfaction Date that this condition has been satisfied)
that Holdco’s books and records, internal controls and procedures, as well as
Holdco’s prior disclosures, are acceptable to each Purchaser in its sole
judgment and discretion; and it is understood and agreed that such determination
by the Purchasers shall be based on, among other things, but not limited to, the
subjective view of each of the Purchasers of Holdco’s potential exposure, if
any, to claims and investigations related in any to Holdco’s books and records,
internal controls and procedures, and prior disclosures;
     (c) neither Deloitte & Touche LLP nor any other accounting firm shall have
issued to Holdco any opinion regarding the consolidated financial statements of
Holdco and its subsidiaries as of and for the year ended December 31, 2007 which
is not a Satisfactory Audit Opinion;
     (d) there shall not have been a restatement (nor shall any restatement be
under consideration by Holdco, its external auditors or, to the knowledge of
Holdco, the SEC) of any prior period financial statements of Holdco; and
     (e) Holdco shall have resolved to the satisfaction of the SEC (including
having taken any and all corrective action requested by the Staff of the SEC, if
any) all comments received by Holdco from the SEC on the SEC Documents.
     3.7. Representations and Warranties.
     Each of the representations and warranties contained herein shall be true
and correct in all material respects (unless qualified by “material” or
“Material Adverse Effect” or similar references to materiality, in which case
the representation and warranties must be true and correct in all respects) on
or as of the Satisfaction Date as if made on and as of the Satisfaction Date
(unless expressly stated to relate to a specific earlier date, in which case
each of such representations and warranties shall be true and correct in all
material respects (unless qualified by “material” or “Material Adverse Effect”
or similar references to materiality, in which case the representation and
warranties must be true and correct in all respects) as of such earlier date),
in each case after giving pro forma effect to the consummation on the Closing
Date of the Transactions, the issuance of the Notes to be issued on the date
hereof and the application of the proceeds thereof.
     3.8. Performance; No Default.
     The Company and Holdco shall have performed and complied in all material
respects with all agreements and covenants contained herein and therein required
to be performed or complied with by them prior to or at the Closing (or such
compliance shall have been waived on terms and conditions

15



--------------------------------------------------------------------------------



 



reasonably satisfactory to the Purchasers) and, as of the Satisfaction Date,
after giving effect to the Transactions, the issuance of the Notes and the
application of the proceeds thereof, no Default shall have occurred and be
continuing.
     3.9. Equity Contribution.
     At the Closing, the Equity Contribution shall have been made to Holdco in
accordance with the Equity Purchase Agreement, and Holdco shall have received
the Equity Contribution. All conditions precedent set forth in the Equity
Documents shall have been satisfied or waived (with the prior consent of the
Purchasers if the Purchasers reasonably determine such waiver is adverse to the
Purchasers).
     3.10. Pre-Closing Certificate
     (a) The Pre-Closing Certificate shall have been delivered by the Company
and acknowledged by the Purchasers pursuant to Section 3.18 on the Satisfaction
Date.
     (b) The Purchasers shall have received a certificate signed on behalf of
the Company by a senior executive officer confirming that the Pre-Closing
Certificate was true and accurate when delivered and that each of the conditions
set forth in Sections 3.1(c), 3.1(d), 3.2, 3.5, 3.9, 3.11(c), 3.12, and 3.15
have been satisfied, or as applicable, will be satisfied simultaneously with,
and are satisfied as of the Closing Date.
     3.11. Compliance Certificates.
     (a) Secretary’s Certificate.   The Company and each Guarantor shall have
delivered to the Purchasers a Secretary’s Certificate, dated as of the
Satisfaction Date (the “Secretary’s Certificate”), in the form of
Exhibit 3.11(a) hereto, certifying, among other things, as to (i) the Company’s
and the Guarantors’ certificate or articles of incorporation or deed of
incorporation (or, if an unlimited liability company, limited liability company
or limited partnership, certificate of formation) and bylaws or articles of
association (or, if an unlimited liability company or limited liability company,
unlimited or limited liability company agreement, or, if a limited partnership,
limited partnership agreement), (ii) the incumbency and signatures of certain
officers of the Company and the Guarantors and (iii) the corporate proceedings
of the Company and the Guarantors (including a Board consent in a form
reasonably agreed to by the Purchasers) relating to the authorization, execution
and delivery of the Notes, this Agreement and the other Financing Documents to
which the Company or any Guarantor is a party.
     (b) Officer’s Certificate.   The Company shall have delivered to the
Purchasers an Officer’s Certificate, each dated as of the Satisfaction Date (the
“Officer’s Certificate”), in the form of Exhibit 3.11(b) hereto, certifying, on
and as of the Satisfaction Date (after giving “pro forma” effect to the
consummation on the Closing Date of the Transactions, the issuance of the Notes
to be issued on the Closing Date and the application of the proceeds thereof) as
to (i) the representations and warranties of the Company, (ii) the performance
and compliance in all material respects with all agreements and covenants
contained herein, and (iii) no Default or Event of Default shall have occurred
and be continuing under the Indenture or the Notes.
     (c) Solvency Certificate and Solvency Opinion.   On the Closing Date, the
Company shall have delivered to the Purchasers a certificate from the Chief
Financial Officer of the Company, dated as of the Satisfaction Date (the
“Solvency Certificate”), in the form of Exhibit 3.11(c), and (if and to the
extent delivered under the Company Credit Facilities) letters from a nationally
recognized appraisal firm or valuation consultant satisfactory to the
Purchasers, in each case certifying or attesting, as applicable, that the
Company on a consolidated basis with its Subsidiaries immediately after giving
effect to the

16



--------------------------------------------------------------------------------



 



consummation of the Transactions, the issuance and sale of the Notes and after
giving effect to the application of the proceeds of Notes, will be Solvent.
     3.12. Opinion of Counsel.
     On the Closing Date, the Purchasers shall have received an opinion from
Kirkland & Ellis LLP, special New York counsel for the Company, or another
counsel for the Company acceptable to the Purchasers, in form and substance
reasonably satisfactory to the Purchasers.
     3.13. Financial Information.
     (a) The Purchasers shall have received: (a) as soon as monthly and
quarterly financial statements are available to Holdco and its subsidiaries,
unaudited consolidated financial statements for any interim period or periods of
Holdco and its Subsidiaries ended after the date of the most recent audited
financial statements; and (b) customary pro forma consolidated financial
statements. The most recent financial statements will show on a pro forma basis
on the Closing Date: (i) funded Total Indebtedness of no more than $950 million
plus indebtedness incurred in the ordinary course of business not to exceed,
individually or in the aggregate, $5 million; (ii) Total First Lien Indebtedness
of no more than $450 million; (iii) the Leverage Ratio (but excluding for
purposes of the calculation thereof from the definition of Adjusted EBITDA (as
defined in the Indenture) any gains or losses associated with the sale of
securities held in Holdco or any of its Subsidiaries investment portfolio listed
on Schedule B to the Equity Purchase Agreement for Holdco and its Subsidiaries,
as at the Closing Date, after giving pro forma effect to the Transactions, for
the last twelve-month period then ended for which internal financial statements
are then available (but in any event the latest internal financial statement for
the most recently ended month immediately prior to the Closing Date shall be
available within 10 days after the end of such month) is not greater than:
(A) if such last 12 month period ends in January 2008, 3.8:1.00 or (B) if such
last 12 month period ends in February 2008, 3.85:1.00 and (iv)(A) the
transaction volumes generated from the “Money Transfer” business segment shall
be no less than 3,170,700 for the month ended January, 2008 and 3,238,200 for
the month ended February, 2008, and (B) the net revenue generated from the
“Money Transfer” and the “Express Payment” business segments on a combined basis
shall be no less than $35,063,244 for the month ended January 2008 and no less
than $35,737,927 for the month ended February, 2008. For purposes of clause
(iv)(A) and (iv)(B) of this Section 3.13, the internal monthly financial
statements for the months ended January 2008 and February 2008 shall be prepared
on the same basis in all material respects to the monthly budgets for
January 2008 and February 2008 and the historical monthly results previously
provided to the Purchasers and included on Exhibit 4 to this Agreement.
     (b) After giving effect to the Transactions and the payment of fees and
expenses payable by Holdco in connection with the transactions contemplated by
the Equity Purchase Agreement and the transactions contemplated hereby,
including, without limitation, the expenses incurred in connection with the
transactions contemplated by clause (iv) of Section 1.2(c) of the Equity
Purchase Agreement, the expenses contemplated by Section 5.3 of the Equity
Purchase Agreement and the Exclusivity Agreement (as defined in the Equity
Purchase Agreement), the fees and expenses of Holdco’s advisors, and the fees
and expenses of each Purchaser and counsel for the Purchasers, on a pro forma
basis, Holdco shall have (x) at least $150,000,000 in Unrestricted Assets and no
more than $150,000,000 will be drawn on the Closing Date, under Holdco’s
revolving credit facility (which availability, for the purposes of this
Section 3.13(b) shall take into account all letters of credit outstanding either
through such facility or otherwise).

17



--------------------------------------------------------------------------------



 



     3.14. Transaction Documents.
     On the Satisfaction Date, the Purchasers shall have received true and
correct copies of all Transaction Documents (including without limitation, the
Indenture, the Notes, the Registration Rights Agreement and the Management
Rights Agreement and the other Financing Documents, all of which shall be in
form and substance reasonably acceptable to the Purchasers) and such documents
(i) shall have been duly authorized, executed and delivered by parties thereto;
and (ii) shall be valid and binding obligations of the parties thereto,
enforceable against each of them in accordance with its respective terms, except
as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and subject to general
principles of equity. Without limiting the generality of the preceding sentence,
the Purchasers shall have received all such counterpart originals or certified
or other copies of this Agreement and the other Financing Documents required to
be delivered on the Closing Date.
     3.15. Execution and Authentication of Indenture and Notes.
     On the Closing Date, the Trustee shall have executed the Indenture and
authenticated the Notes to be purchased by the Purchasers pursuant to this
Agreement.
     3.16. Security Documents and Collateral.
     On the Satisfaction Date, the Trustee, as Collateral Agent, shall have
received all Security Documents duly executed by all parties thereto and the
provisions of the Security Documents shall create legal, valid and continuing
second-priority Liens (subject only to Permitted Liens) on all the Collateral
described therein in favor of the Collateral Agent, for the benefit of the
Collateral Agent and the Purchasers securing the Obligations (as defined in the
Security Documents), enforceable against Holdco, the Company and their
respective Subsidiaries, as applicable, except as the enforceability thereof may
be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar laws affecting creditors’ rights generally and subject to
general principles of equity, which Security Documents and Collateral shall be
substantially similar to the Security Documents (as defined in the Company
Credit Facilities) and Collateral (as defined in the Company Credit Facilities)
provided to the Lenders (as defined in the Company Credit Facilities) under the
Company Credit Facilities and shall be in form and substance satisfactory to the
Purchasers in their reasonable discretion.
     3.17. Bank Clearing Arrangements.
     The Company shall have demonstrated to the reasonable satisfaction of the
Purchasers that adequate bank clearing arrangements are in effect on the
Satisfaction Date.
     3.18. Company Credit Facilities.
     (a) Holdco shall not have incurred (or become obligated to incur) fees of
more than $7,000,000 relating to the transactions described in
Section 1.2(c)(iv) of the Equity Purchase Agreement (other than clauses (D) and
(E)) of the Equity Purchase Agreement plus annual administrative agency fees in
an amount not exceeding $150,000 per annum payable quarterly; and
     (b) the Applicable Margin (as defined in Schedule D to the Equity Purchase
Agreement) on the Term B Loans (as defined in Schedule D to the Equity Purchase
Agreement) shall not have been increased by more than 1.25% per annum (all of
which may take the form of original issue discount over a four-year life to
maturity (i.e. 5% or $10,000,000)); provided that any increase shall have been
necessary in the reasonable discretion of the Lead Arranger (as defined in
Schedule D to the Equity

18



--------------------------------------------------------------------------------



 



Purchase Agreement) to place the Term B Loans and the Lead Arranger shall first
consider (in consultation with Holdco and the Investors) using increases in the
margin prior to imposing original issue discount.
     3.19. Pre-Closing Certificate.   At the opening of business on the
Satisfaction Date, the Company shall deliver to each of the Purchasers a
certificate (the “Pre-Closing Certificate”) signed on behalf of the Company by a
senior executive officer of the Company confirming that each of the conditions
set forth in Section 3 (other than those conditions that are expressly required
hereunder to be satisfied on the Closing Date; provided, however, the
certificate must confirm that such conditions would be satisfied in the
hypothetical event that the Closing Date had taken place on the Satisfaction
Date) have been satisfied and are satisfied as of the Satisfaction Date.
Provided that each Purchaser, in its good faith determination, has no reason to
believe at such that time any of the Company’s statements in the Pre-Closing
Certificate are false or inaccurate, each Purchaser shall provide an
acknowledgement that at such time it has no reason to believe that each of the
conditions set forth in Section 3 (other than those conditions that are
expressly required hereunder to be satisfied on the Closing Date) are not
satisfied at such time. After each Purchaser has provided such acknowledgment,
provided that the Pre-Closing Certificate was true and correct when delivered
and that the conditions in Sections 3.1(c), 3.1(d), 3.2, 3.5, 3.9. 3.10,
3.11(c), 3.12, and 3.15 are satisfied as of the Closing Date, the Company and
each of the Purchasers shall be required to effect the Closing on the Closing
Date.
SECTION 4.
REPRESENTATIONS AND WARRANTIES
     Except as Previously Disclosed (but only with respect to Sections 4.2
through and including 4.17), each of Holdco and the Company represents and
warrants to the Purchasers on and as of the date hereof (after giving “pro
forma” effect to the consummation on the Closing Date of the Transactions, the
issuance of the Notes to be issued on the date hereof and the application of the
proceeds thereof) and on the Satisfaction Date, except as set forth in this
Section 4, that:
     4.1. Disclosure.
     On or prior to the date hereof, Holdco delivered to the Purchasers the
Holdco Disclosure Schedules.
     4.2. Organization and Authority.
     Each of Holdco and the Company is duly organized and validly existing under
the Laws of its jurisdiction of organization and has all requisite corporate,
company or partnership power and authority to carry on its business as presently
conducted. Each of Holdco and the Company is duly qualified or licensed to do
business and is in good standing (where such concept is recognized under
applicable Law) in each jurisdiction where the nature of its business or the
ownership, leasing or operation of its properties makes such qualification or
licensing necessary, other than where the failure to be so qualified, licensed
or in good standing would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each of Holdco and the Company has
made available to the Purchasers prior to the execution of this Agreement, (i) a
true and complete copy of the Certificate of Incorporation of the Company and
the bylaws of the Company, in each case as in effect on the date of this
Agreement and (ii) a complete copy of the Amended and Restated Certificate of
Incorporation of Holdco and the bylaws of Holdco, in each case as in effect on
the date of this Agreement.

19



--------------------------------------------------------------------------------



 



     4.3. Holdco Subsidiaries.
     (a) Holdco has Previously Disclosed a complete and correct list of all of
its subsidiaries, and all shares of the outstanding capital stock of each of
which are owned directly or indirectly by Holdco. The subsidiaries of Holdco are
referred to herein individually as a “Holdco Subsidiary” and collectively as the
“Holdco Subsidiaries.” All of such shares so owned by Holdco (or its
subsidiaries) are fully paid and non assessable and are owned by it free and
clear of any lien, claim, charge, option, encumbrance or agreement with respect
thereto, except for Permitted Liens. Other than as Previously Disclosed, none of
Holdco or any Holdco Subsidiary beneficially owns (the concept of “beneficial
ownership” having the meaning assigned thereto in Section 13(d) of the Exchange
Act), directly or indirectly, more than 5% of any class of equity securities or
similar interests of any corporation or other entity, and none is, directly or
indirectly, a partner in any partnership or party to any joint venture.
     (b) Each Holdco Subsidiary is duly organized and validly existing under the
Laws of its jurisdiction of organization and has all requisite corporate,
company or partnership power and authority to carry on its business as presently
conducted. Each Holdco Subsidiary is duly qualified or licensed to do business
and is in good standing (where such concept is recognized under applicable Law)
in each jurisdiction where the nature of its business or the ownership, leasing
or operation of its properties makes such qualification or licensing necessary,
other than where the failure to be so qualified, licensed or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
     4.4. Capitalization.
     The authorized capital stock of Holdco consists of (i) 7,000,000 shares of
preferred stock, 2,000,000 shares of which have been designated as “Series A
Junior Participating Preferred Stock”, and of which no shares were outstanding
as of the time of execution of the Equity Purchase Agreement, and
(ii) 250,000,000 shares of Common Stock, of which 82,649,089 shares were
outstanding as of the date of the Equity Purchase Agreement. There are
outstanding options to purchase an aggregate of not more than 4,071,039 shares
of Common Stock, all of which options are outstanding under the Benefit Plans.
All of the outstanding shares of capital stock of Holdco have been duly and
validly authorized and issued and are fully paid and non assessable. The shares
of Common Stock and Preferred Stock to be issued at the Closing in accordance
with the terms of the Equity Purchase Agreement or in respect of or upon
conversion or exchange of such Preferred Stock (or upon the conversion of
Preferred Stock received upon conversion or exchange of Preferred Stock to be
issued at Closing) in accordance with the terms of the Equity Purchase Agreement
and the respective Certificate of Designations, upon such issuance, exchange or
conversion, as the case may be, will be duly and validly authorized and issued
and fully paid and non assessable and not trigger any pre-emptive or similar
rights of any other person. Except (A) as described above or Previously
Disclosed, (B) for the rights granted pursuant to the Transaction Documents, or
(C) under or pursuant to the Previously Disclosed Benefit Plans, there are no
outstanding subscriptions, contracts, conversion privileges, options, warrants,
calls, preemptive rights or other rights obligating Holdco or any Holdco
Subsidiary to issue, sell or otherwise dispose of, or to purchase, redeem or
otherwise acquire, any shares of capital stock of Holdco or any Holdco
Subsidiary. Each of Holdco and any Holdco Subsidiary has Previously Disclosed
all shares of Holdco capital stock that have been purchased, redeemed or
otherwise acquired, directly or indirectly, by Holdco or any Holdco Subsidiary
since December 31, 2006 and all dividends or other distributions that have been
declared, set aside, made or paid to stockholders of Holdco since that date.

20



--------------------------------------------------------------------------------



 



     4.5. Authorization; No Default.
     (a) Each of Holdco and each Holdco Subsidiary has the power and authority
to enter into the Transaction Documents to which it is a party and to carry out
its obligations hereunder and thereunder. The execution, delivery and
performance of the Transaction Documents by Holdco and each Holdco Subsidiary
and the consummation of the transactions contemplated hereby and thereby have
been duly authorized by the board of directors of each of Holdco and each Holdco
Subsidiary (the “Board of Directors”). The Transaction Documents to which Holdco
and each Holdco Subsidiary are a party are valid and binding obligations of
Holdco and each Holdco Subsidiary enforceable against Holdco and each Holdco
Subsidiary in accordance with their respective terms. Except for the Shareholder
Approval, no stockholder vote of Holdco or any Holdco Subsidiary is required to
authorize, approve or consummate any of the transactions contemplated hereby.
     (b) Neither the execution, delivery and performance by Holdco and each
Holdco Subsidiary of the Transaction Documents to which it is a party and any
documents ancillary thereto, nor the consummation of the transactions
contemplated hereby and thereby, nor compliance by Holdco and each Holdco
Subsidiary with any of the provisions thereof, will (A) violate, conflict with,
or result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration of, or result in the creation
of, any lien, security interest, charge or encumbrance upon any of the
properties or assets of Holdco or any Holdco Subsidiary under any of the
material terms, conditions or provisions of (1) its certificate of incorporation
or bylaws or substantially equivalent governing documents or (2) any note, bond,
mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation (each a “Contract”) to which Holdco or any Holdco
Subsidiary is a party or by which it may be bound, or to which Holdco or any
Holdco Subsidiary or any of the properties or assets of Holdco or any Holdco
Subsidiary may be subject (other than Liens created under the Credit Documents),
or (B) subject to compliance with the statutes, and regulations and votes
referred to in the next paragraph, violate any statute, rule or regulation or
any judgment, ruling, order, writ, injunction or decree applicable to Holdco or
any Holdco Subsidiary or any of their respective properties or assets; except,
in the case of clauses (A)(2) and (B), as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
     (c) Other than (A) the Shareholder Approval, (B) the filing of the
Certificates of Designations with the Delaware Secretary of State, (C) the
filings in connection or in compliance with the HSR Act, (D) the filings in
connection or in compliance with the German Antitrust Act, (E) any actions
described in the Security Documents necessary to perfect the security interest
granted pursuant thereto and (F) such other consents, approvals, orders,
authorizations, registrations, declarations, filings and notices the failure of
which to be obtained or made would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, no notice to, filing
with, exemption or review by, or authorization, consent or approval of, any
Governmental Entity or any other person (nor expiration nor termination of any
statutory waiting periods) is necessary prior to the consummation by Holdco or
any Holdco Subsidiary of the transactions contemplated by the Transaction
Documents to which it is a party.
     4.6. SEC Documents.
     (a) Each of Holdco and the Company has filed all reports, schedules, forms,
statements and other documents with the SEC required to be filed by Holdco or
the Company or furnished by Holdco or the Company since December 31, 2005
(including any items incorporated by reference or attached as Exhibits thereto)
(the “SEC Documents”). No Holdco Subsidiary is required to make any filings of
SEC Documents. As of their respective dates of filing, the SEC Documents
complied as to form in all material respects with the requirements of the
Securities Act, or the Exchange Act, as the case may be, and the

21



--------------------------------------------------------------------------------



 



rules and regulations of the SEC promulgated thereunder applicable thereto, and
none of the SEC Documents contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. Except as Previously Disclosed, there are no
outstanding comments from the SEC with respect to any SEC Document. The audited
consolidated financial statements and the unaudited quarterly financial
statements (including, in each case, the notes thereto) of Holdco included in
the SEC Documents when filed complied as to form in all material respects with
the published rules and regulations of the SEC with respect thereto, have been
prepared in all material respects in accordance with United States generally
accepted accounting principles (“GAAP”) (except, in the case of unaudited
quarterly statements, as permitted by Form 10-Q of the SEC or other rules and
regulations of the SEC) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present in
all material respects the consolidated financial position of Holdco and its
consolidated Subsidiaries as of the dates thereof and the consolidated results
of their operations and cash flows for the periods then ended (subject, in the
case of unaudited quarterly statements, to normal year-end adjustments). Except
as specifically reflected or reserved against in the audited consolidated
balance sheet of Holdco as at September 30, 2007 included in the Filed SEC
Documents, neither Holdco nor any Holdco Subsidiary has any liabilities or
obligations (whether absolute, accrued, contingent, fixed or otherwise) of any
nature that would be required under GAAP, as in effect on the date of this
Agreement, to be reflected on a consolidated balance sheet of Holdco (including
the notes thereto), except liabilities and obligations that (A) were incurred in
the ordinary course of business consistent with past practice since
September 30, 2007 or (B) have not had and would not, individually or in the
aggregate, reasonably be expected to have, a Material Adverse Effect.
     (b) Holdco (A) has implemented and maintains disclosure controls and
procedures (as defined in Rule 13a-15(e) of the Exchange Act) to ensure that
material information relating to Holdco, including its consolidated
subsidiaries, is made known to the chief executive officer and the chief
financial officer of Holdco by others within those entities, and (B) has
disclosed, based on its most recent evaluation prior to the date hereof, to
Holdco’s outside auditors and the audit committee of the Board of Directors
(1) any significant deficiencies and material weaknesses in the design or
operation of internal controls over financial reporting (as defined in Exchange
Act, Rule 13a-15(f)) that are reasonably likely to adversely affect Holdco and
each Holdco Subsidiary’s ability to record, process, summarize and report
financial information and (2) any fraud, whether or not material, that involves
management or other employees who have a significant role in Holdco or each
Holdco Subsidiary’s internal controls over financial reporting. As of the date
of this Agreement, Holdco has no knowledge of any reason that its outside
auditors and its chief executive officer and chief financial officer will not be
able to give the certifications and attestations required pursuant to the rules
and regulations adopted pursuant to Section 404 of the Sarbanes-Oxley Act of
2002, without qualification, when next due. Since December 31, 2005, (x) neither
Holdco nor any Holdco Subsidiary nor, to the knowledge of Holdco, any director,
officer, employee, auditor, accountant or representative of Holdco or any Holdco
Subsidiary, has received or otherwise had or obtained knowledge of any material
complaint, allegation, assertion or claim, whether written or oral, regarding
the accounting or auditing practices, procedures, methodologies or methods of
Holdco or any Holdco Subsidiary or their respective internal accounting
controls, including any material complaint, allegation, assertion or claim that
Holdco or any Holdco Subsidiary has engaged in questionable accounting or
auditing practices, and (y) no attorney representing Holdco or any Holdco
Subsidiary, whether or not employed by Holdco or any such subsidiary, has
reported evidence of a material violation of securities laws, breach of
fiduciary duty or similar violation by Holdco or any of its officers, directors,
employees or agents to the Board of Directors or any committee thereof or to any
director or officer of Holdco or any Holdco Subsidiary.

22



--------------------------------------------------------------------------------



 



     4.7. Taxes.
     Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (A) Holdco and each of Holdco’s
Subsidiaries have prepared and timely filed (taking into account any extension
of time within which to file) all Tax Returns required to be filed by any of
them and all such filed Tax Returns are complete and accurate, (B) Holdco and
each of Holdco’s Subsidiaries have paid all Taxes that are required to be paid
by any of them, (C) as of the date of this Agreement, there are no audits,
examinations, investigations, actions, suits, claims or other proceedings in
respect of Taxes pending or threatened in writing nor has any deficiency for any
Tax been assessed by any Governmental Entity in writing against Holdco or any of
Holdco’s Subsidiaries, and (D) all Taxes required to be withheld by Holdco and
Holdco’s Subsidiaries have been withheld and paid over to the appropriate Tax
authority (except, in the case of this clause (D) or clause (A) or (B) above,
with respect to matters contested in good faith and for which adequate reserves
have been established on Holdco’s financial statements in accordance with GAAP).
Holdco has not been a “controlled corporation” or a “distributing corporation”
in any distribution occurring during the two-year period ending on the date of
this Agreement that was intended to be governed by Section 355 of the Code.
Neither Holdco nor any Holdco’s Subsidiary has entered into any “listed
transaction” as defined under Section 1.6011-4(b)(2) of the Treasury Regulations
promulgated under the Code.
     4.8. Ordinary Course.
     Except as Previously Disclosed since September 30, 2007, Holdco and each
Holdco Subsidiary has conducted its respective businesses in all material
respects in the ordinary course of business, consistent with prior practice
(and, without limiting the generality of the foregoing, none of Holdco nor any
Holdco Subsidiary has taken any action referred to in clauses (a) and (b) of
Section 3.3 of the Equity Purchase Agreement, assuming the said Section had been
in effect at all times since September 30, 2007).
     4.9. Commitments and Contracts.
     (i) Except for the Benefit Plans, the Contracts filed as exhibits or
incorporated by reference in or to the SEC Documents, and the Contracts
Previously Disclosed, neither Holdco nor any Holdco Subsidiary is a party to or
bound by any Contract that: (A) is a “material contract” (as such term is
defined in Item 601(b)(10) of Regulation S-K promulgated under the Securities
Act) to be performed in full or in part after the date of this Agreement;
(B) creates any material partnership, limited liability company agreement, joint
venture or similar agreement entered into with any third party; (C) is a voting
agreement or registration rights agreement; (D) relates to any indebtedness, or
interest rate or currency hedging agreements, having an outstanding principal or
notional amount in excess of $50,000,000, or any guarantees thereof, or the
sale, securitization or servicing of loans or loan portfolios, in each case in
connection with which the aggregate actual or contingent obligations of Holdco
and the Holdco Subsidiaries under such contract are greater than $50,000,000;
(E) relates to the acquisition or disposition of any material assets other than
in the ordinary course of business consistent with past practice, where such
contract contains continuing material obligations or contains continuing
indemnity obligations of Holdco or any of the Holdco Subsidiaries; or (F) is a
commitment or agreement to enter into any of the foregoing. Except as set forth
on Section 4.9 of the Holdco Disclosure Schedule, neither Holdco nor any Holdco
Subsidiary is a party to or bound by any Contract (x) that contains provisions
that purport to limit the ability of Holdco or any of the Holdco Subsidiaries,
or any Affiliate, stockholder or director of Holdco or any Holdco Subsidiary in
their capacities as such, to compete in any line of business or with any person
or which involve any restriction of the geographical area in which, or method by
which or with whom, Holdco or any of the Holdco Subsidiaries may carry on any
business or (y) is a commitment or agreement to enter into any such Contract.

23



--------------------------------------------------------------------------------



 



     (ii) The Contracts set forth in this Section 4.9(ii) (together with any and
all amendments, disclosure schedules and side letters thereto) are collectively
referred to herein as the “Disclosed Contracts.” Except as has not had and would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (A) neither Holdco nor any Holdco Subsidiary is in breach,
default or violation of the terms of any Disclosed Contract, no event has
occurred that with the lapse of time or the giving of notice or both would
constitute a default thereunder by Holdco or any of the Holdco Subsidiaries, and
Holdco has no knowledge of (and has not received notice of) any breach, default
or violation (or any condition which with the passage of time or the giving of
notice, or both, would cause such a breach, default or violation) by any party
under any Disclosed Contract; and (B) each Disclosed Contract is a valid and
binding obligation of Holdco (or the Subsidiaries of Holdco party thereto), is
in full force and effect and is enforceable against Holdco and the Holdco
Subsidiaries and, to the knowledge of Holdco, the other parties thereto in
accordance with its terms, except that (1) such enforcement may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
Laws, now or hereafter in effect, relating to creditors’ rights generally and
(2) equitable remedies of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought.
     4.10. Litigation and Other Proceedings.
     There is no claim, suit, action, investigation or proceeding pending or, to
the knowledge of Holdco, threatened, against Holdco or any Holdco Subsidiary
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, nor is Holdco or any Holdco Subsidiary subject to any
order, judgment or decree that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.
     4.11. Insurance.
     Holdco and each Holdco Subsidiary are presently insured, and during each of
the past five calendar years (or during such lesser period of time as Holdco has
owned such Holdco Subsidiary) has been insured, for reasonable amounts with
financially sound and reputable insurance companies against such risks as
companies engaged in a similar business would, in accordance with good business
practice, customarily be insured.
     4.12. Compliance with Laws.
     (a) Holdco and each Holdco Subsidiary have all permits, licenses,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, Governmental Entities (collectively, the “Permits”) that
are required in order to permit them to own or lease their properties and assets
and to carry on their business as presently conducted and that are material to
the business of Holdco and the Holdco Subsidiaries, taken as a whole; and all
such Permits are in full force and effect and, to the knowledge of Holdco, no
suspension or cancellation of any of them is threatened, and all such filings,
applications and registrations are current. Except as would not individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect:
(i) the conduct by Holdco and each Holdco Subsidiary of their business and the
condition and use of their properties does not violate or Infringe any
applicable domestic (federal, state or local) or foreign Law, statute,
ordinance, license or regulation, (ii) neither Holdco nor any Holdco Subsidiary
is in default under any order, license, regulation, demand, writ, injunction or
decree of any Governmental Entity, and (iii) Holdco currently is complying with
all, and, to the knowledge of the Holdco and the Holdco Subsidiaries, none of
them is under investigation with respect to or has been threatened to be charged
with or given notice of any material violation of any, applicable federal,
state, local and foreign Law, statute, regulation, rule, license, judgment,
injunction or decree.

24



--------------------------------------------------------------------------------



 



     (b) Without limiting the generality of the foregoing, Holdco and each of
the Holdco Subsidiaries have acted in conformity with all applicable Laws and
regulations pertaining to export controls, economic sanctions, national security
controls, and similar regulations of international commerce, including, but not
limited to, the U.S. Export Administration Regulations, 15 C.F.R. pt. 730 et
seq., the U.S. antiboycott rules, 15 C.F.R. pt. 760 et seq. and 26 U.S.C. § 908
& 999, the Office of Foreign Assets Control regulations, 31 C.F.R. pt. 500 et
seq., U.S. anti-money laundering Laws (e.g., 18 U.S.C. §§ 1956-57, 18 U.S.C. §
1960 and 31 U.S.C. §§5311-32), and all non-U.S. counterparts or equivalents of
the foregoing, in each case, except as, individually or in the aggregate, would
not reasonably expected to have a Material Adverse Effect. Also, without
limiting the generality of the foregoing, the Company, each of its Subsidiaries,
and each of Holdco’s and its Subsidiaries’ employees and agents have acted in
conformity with all applicable Laws and regulations pertaining to corrupt,
illegal or unauthorized payments, including, but not limited to, the U.S.
Foreign Corrupt Practices Act of 1977, as amended, 15 U.S.C. §§ 78dd-1, et seq.,
in each case, except as, individually or in the aggregate, would not reasonably
expected to have a Material Adverse Effect.
     4.13. Benefit Plans.
     (a) Holdco has Previously Disclosed or has previously filed as an exhibit
to an SEC Document or made available to the Purchasers or its representative
each of the following to which Holdco or any Holdco Subsidiary is a party or
subject: any plan, contract or understanding providing for any bonus, pension,
option, deferred compensation, retirement payment, profit sharing welfare,
severance, change in control, or fringe benefits or other compensation with
respect to any present or former officer, director, employee or consultant of
Holdco or any Holdco Subsidiary (each, other than a Multiemployer Plan, a
“Benefit Plan”), in each case, requiring aggregate annual payments or
contributions by Holdco and any Holdco Subsidiary in an aggregate amount in
excess of $1,000,000 or which has aggregate unfunded liabilities in an amount in
excess of $1,000,000 individually provided that the aggregate unfunded
liabilities of the Benefit Plans not Previously Disclosed or filed as an SEC
Document do not exceed $3,000,000. Section 4.13 of the Holdco Disclosure
Schedule sets forth a complete list of the Benefit Plans.
     (b) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (A) with respect to each Benefit
Plan, Holdco and any Holdco Subsidiary have complied, and are now in compliance
with ERISA, the Code and all Laws and regulations applicable to such Benefit
Plans and each Benefit Plan that is intended to be qualified under Section
401(a) of the Code has received a favorable determination letter from the IRS to
the effect that such Benefit Plan is so qualified and exempt from federal income
taxes under Sections 401(a) and 501(a) of the Code, and such determination
letter has not been revoked and nothing has occurred, whether by action or
failure to act, that could reasonably be expected to cause the loss of such
qualification; (B) each Benefit Plan has been administered in accordance with
its terms including all requirements to make contributions; (C) there is not
now, nor do any circumstances exist that are likely to give rise to any
requirement for the posting of security with respect to a Benefit Plan or the
imposition of any material liability or material lien on the assets of Holdco or
any Holdco Subsidiary under ERISA or the Code in respect of any Benefit Plan,
and no liability (other than for premiums to the Pension Benefit Guaranty
Corporation) under Title IV of ERISA or under Sections 412 or 4971 of the Code
has been or is reasonably expected to be incurred by Holdco or any Holdco
Subsidiary; (D) there are no pending or, to Holdco’s knowledge, threatened
claims (other than claims for benefits in the ordinary course), lawsuits or
arbitrations which have been asserted or instituted against the Benefit Plans or
the assets of any of the trusts under any of the Benefit Plans; (E) to Holdco’s
knowledge, there are no pending or threatened claims against any fiduciary of
any of the Benefit Plans with respect to their duties to the Benefit Plans;
(F) to Holdco’s knowledge, no set of circumstances exists which may reasonably
give rise to a claim or lawsuit, against the Benefit Plans, any fiduciaries
thereof with respect to their duties to the Benefit Plans or the assets of any
of the trusts under

25



--------------------------------------------------------------------------------



 



any of the Benefit Plans; (G) Holdco and each Holdco Subsidiary has reserved the
right to amend, terminate or modify at any time all plans or arrangements
providing for retiree health or life insurance coverage, and there have been no
communications to employees or former employees which could reasonably be
interpreted to promise or guarantee such employees or former employees any
retiree health or life insurance or other retiree death benefits on a permanent
basis, other than those retirement benefits provided for under Holdco and any
Holdco Subsidiary’s collective bargaining agreement;
     (c) None of Holdco, or any Holdco Subsidiary or any other person or entity
under common control with Holdco within the meaning of Section 414(b), (c),
(m) or (o) of the Code participates in, or is required to contribute to, any
“multiemployer plan” (within the meaning of Section 3(37) of ERISA) (a
“Multiemployer Plan”).
     (d) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each individual who performs
services for Holdco or any Holdco Subsidiary (other than through a contract with
an entity other than Holdco or any Holdco Subsidiary) and who is not treated as
an employee of Holdco or any Holdco Subsidiary has been properly characterized
as not being an employee for such purposes.
     (e) Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby (alone or in conjunction
with any termination of employment or other event) will (A) result in any
material payment (including, without limitation, severance or “excess parachute
payments” (within the meaning of Section 280G of the Code), or forgiveness of
indebtedness) or other material obligation becoming due to any current or former
employee, officer or director of Holdco or any Holdco Subsidiary under any
Benefit Plan or otherwise, (B) limit or restrict the right of Holdco or any
Holdco Subsidiary to merge, amend or terminate any of the Benefit Plans, or
(C) materially increase or accelerate or require the funding of any benefits
otherwise payable under any Benefit Plan.
     (f) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (A) no work stoppage involving
Holdco or any Holdco Subsidiary is pending or, to the knowledge of Holdco
threatened; (B) neither Holdco nor any Holdco Subsidiary is involved in, or
threatened with or affected by, any labor dispute, arbitration, lawsuit or
administrative proceeding that could affect the business of Holdco or such
Holdco Subsidiary; and (C) employees of Holdco and Holdco’s Subsidiaries are not
represented by any labor union nor are any collective bargaining agreements
otherwise in effect with respect to such employees.
     (g) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, with respect to each Foreign Plan,
(i) each Foreign Plan required to be registered has been registered and has been
maintained in good standing with applicable regulatory authorities; and (ii) all
Foreign Plans that are required to be funded are funded in accordance with
applicable Laws, and with respect to all other Foreign Plans, adequate reserves
therefore have been established on the accounting statements of Holdco or any
Holdco Subsidiary.
     4.14. Environmental Liability.
     Except for those matters that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (i) each of Holdco and
the Holdco Subsidiaries is in compliance with all applicable Environmental Laws,
and neither Holdco nor any Holdco Subsidiary has received any written
communication alleging that Holdco is in violation of, or has any liability
under, any Environmental Law, (ii) each of Holdco and the Holdco Subsidiaries
validly possesses and is in compliance with all Permits required under
Environmental Laws to conduct its business as presently

26



--------------------------------------------------------------------------------



 



conducted, and all such Permits are valid and in good standing, (iii) there are
no Environmental Claims pending or, to the knowledge of Holdco, threatened
against Holdco or any of the Holdco Subsidiaries and (iv) none of Holdco or any
of the Holdco Subsidiaries has Released any Hazardous Materials in a manner that
would reasonably be expected to result in an Environmental Claim against Holdco
or any of the Holdco Subsidiaries.
     4.15. Intellectual Property.
     (a) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (A) Holdco and the Holdco
Subsidiaries own, free of all encumbrances except Permitted Liens, or have the
valid right to use all the Intellectual Property used in the conduct of the
business of Holdco and the Holdco Subsidiaries and (B) the conduct of the
business of Holdco and the Holdco Subsidiaries as currently conducted does not
Infringe any Intellectual Property rights of any third party. Except as would
not reasonably be expected to have a Material Adverse Effect, no claim or demand
has been given in writing to Holdco or any Holdco Subsidiary to the effect that
the conduct of the business of Holdco or such Holdco Subsidiary Infringes upon
the Intellectual Property rights of any third party. Except as would not
reasonably be expected to have a Material Adverse Effect, Holdco and the Holdco
Subsidiaries use the Intellectual Property of third parties only pursuant to
valid, effective written license agreements. Except as would not reasonably be
expected to have a Material Adverse Effect, to the knowledge of Holdco and the
Company, no third parties are infringing the Intellectual Property rights of
Holdco or the Company.
     (b) All registered trademarks and registered service marks, trademark and
service mark applications and, to the knowledge of Holdco, all Holdco
Intellectual Property has been duly registered or application filed with the
U.S. Patent and Trademark Office or applicable foreign governmental authority.
Except as would not reasonably be expected to have a Material Adverse Effect,
(A) none of the Holdco Intellectual Property has been adjudged to be invalid or
unenforceable in whole or in part and (B) there are no actual or, to the
knowledge of Holdco or the Company, threatened opposition proceedings,
cancellation proceedings, interference proceedings or other similar action
challenging the validity, existence or ownership of any Holdco Intellectual
Property.
     4.16. Board Approvals.
     The transactions contemplated by the Transaction Documents, including
without limitation the issuance of the Securities and the compliance with the
terms thereof and the compliance with the terms of the Equity Purchase
Agreement, this Agreement and the other Financing Documents have been approved
unanimously by the board of directors of each of Holdco, the Company and the
Guarantors, as applicable. Each board of directors of Holdco and the Company
have unanimously (i) adopted, approved and declared advisable all of the
transactions contemplated by the Transaction Documents and the Shareholder
Approval, (ii) directed that the Shareholder Approval be submitted to the
stockholders of Holdco for their approval and adoption and (iii) recommended
that the stockholders of Holdco adopt and grant the Shareholder Approval.
     4.17. Brokers and Finders.
     Neither Holdco, the Company nor any of their respective officers, directors
or employees has incurred any liability for any financial advisory fees,
brokerage fees, commissions or finder’s fees in connection with the Transaction
Documents or the transactions contemplated hereby and thereby, other than
JPMorgan Chase & Co., the fees and expenses of which will be paid by Holdco.
Holdco has provided the Purchasers with a copy of the documentation pursuant to
which JPMorgan Chase & Co. may

27



--------------------------------------------------------------------------------



 



receive a fee in connection with the Transaction Documents or the transactions
contemplated hereby and thereby.
     4.18. Collateral.
     As of the Closing Date, upon execution and delivery thereof by the parties
thereto, the Security Documents will be effective to create (to the extent
described therein), in favor of and for the ratable benefit of the applicable
Holders of the Notes, a legal, valid and enforceable security interest in the
Collateral described therein, except as may be limited by applicable domestic or
foreign bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing. When
the actions specified in each Security Document have been duly taken, the
security interests granted pursuant thereto shall constitute (to the extent
described therein) a perfected security interest (subject only to Permitted
Liens) in all right, title and interest of each pledgor party thereto in the
Collateral described therein with respect to such pledgor if and to the extent
perfection can be achieved by taking such actions.
     4.19. [Reserved].
     4.20. [Reserved].
     4.21. Disclosure.
     (a) To the knowledge of the Company, none of the written factual
information and written data (taken as a whole) furnished by or on behalf of the
Company or any of the Subsidiaries or any of their respective authorized
representatives to the Purchasers on or before the Closing Date for purposes of
or in connection with this Agreement contained, when furnished, any untrue
statement of any material fact or omitted to state any material fact necessary
to make such information and data (taken as a whole) not materially misleading
at such time in light of the circumstances under which such information or data
was furnished, it being understood and agreed that for purposes of this
Section 4.21(a), such factual information and data shall not include projections
(including financial estimates, forecasts and/or any other forward-looking
information) and information of a general economic or general industry nature.
     (b) The projections (including financial estimates, forecasts and other
forward-looking information) contained in the information and data referred to
in clause (a) above were based on good faith estimates and assumptions believed
by such Persons to be reasonable at the time made, it being recognized by the
Purchasers that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results.
     4.22. [Reserved].
     4.23. Properties.
     Holdco and each of its Subsidiaries have good and marketable title to or
leasehold interests in all properties that are necessary for the operation of
their respective businesses as currently conducted and as proposed to be
conducted, free and clear of all Liens (other than any Permitted Liens), except
where the failure to have such good title has not or is not reasonably likely to
have a Material Adverse Effect.

28



--------------------------------------------------------------------------------



 



     4.24. Solvency.
     As of the Closing Date, immediately after giving effect to the issuance and
sale of the Notes and the consummation of the Transactions, and after giving
effect to the application of the proceeds of Notes and the Company Credit
Facilities, Holdco and the Company on a consolidated basis with their
Subsidiaries will be Solvent.
     4.25. No Registration Required.
     As of the Closing Date, subject to compliance by the Purchasers with the
representations and warranties set forth in this Section 4 and with the
procedures set forth in Section 8 hereof, it is not necessary in connection with
the offer, sale and delivery of the Notes to the Purchasers in the manner
contemplated by this Agreement, the Indenture and the other Financing Documents,
(i) to register the Notes under the Securities Act or pursuant to any of the
laws of the States or the United States, or (ii) to qualify the Indenture under
the TIA.
     4.26. No Integration of Offerings or General Solicitation.
     As of the Closing Date, none of Holdco, its Affiliates, or any person
acting on any of their behalf (other than the Purchasers, as to whom the Company
makes no representation or warranty) within the six-month period immediately
prior to the date hereof, directly or indirectly, solicited any offer to buy or
offered to sell, sold, or issued and will not, for six months immediately
following the date hereof, directly or indirectly, solicit any offer to buy or
offer to sell, sell, or issue in the United States or to any United States
citizen or resident, any security which is or would be integrated with the sale
of the Notes in a manner that would require the Notes to be registered under the
Securities Act.
     As of the Closing Date, none of Holdco, its Affiliates, or any person
acting on any of their behalf (other than the Purchasers, as to whom the Company
makes no representation or warranty) has engaged or will engage, in connection
with the offering of the Notes, in any form of general solicitation or general
advertising within the meaning of Rule 502 under the Securities Act.
     As of the Closing Date, with respect to those Notes sold in reliance upon
Regulation S, (i) none of Holdco, its respective Affiliates, or any person
acting on any of their behalf (other than the Purchasers, as to whom the Company
makes no representation or warranty) has engaged or will engage in any directed
selling efforts within the meaning of Regulation S and (ii) each of the Company
and its Affiliates and any person acting on any of their behalf (other than the
Purchasers, as to whom the Company makes no representation or warranty) has
complied and will comply with the offering restrictions set forth in
Regulation S.
     4.27. Eligibility for Resale under Rule 144A.
     As of the Closing Date, the Notes will be eligible for resale pursuant to
Rule 144A and will not be of the same class as securities listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated inter-dealer quotation system.
     4.28. Margin Regulations.
     As of the Closing Date, neither the issuance and sale of the Notes nor the
use of the proceeds thereof will violate the provisions of Regulation T,
Regulation U or Regulation X.

29



--------------------------------------------------------------------------------



 



     4.29. Investment Company Act.
     None of Holdco, the Company and the Guarantors is an “investment company”
within the meaning of, and subject to registration under, the Investment Company
Act or controlled by such a company.
SECTION 5.
REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF PURCHASERS
     5.1. Representation and Warranties.
     Each Purchaser, severally and not jointly, represents and warrants to the
Company as of the date hereof as follows:
     (a) Purchase.
     (i) Such Purchaser is acquiring the Notes for its own account, for
investment and not with a view to any distribution thereof within the meaning of
the Securities Act.
     (ii) Such Purchaser understands that the Notes have not been and, except as
provided in the Registration Rights Agreement with respect to the Notes, when
issued, will not be registered under the Securities Act or any state or other
securities law, that the Notes will be issued by the Company in transactions
exempt from the registration requirements of the Securities Act, that it must
hold the Notes indefinitely and not offer or sell the Notes except pursuant to
an effective registration statement under the Securities Act or pursuant to an
applicable exemption from registration under the Securities Act and in
compliance with applicable state laws and in compliance with Section 8.
     (iii) Such Purchaser further understands that the exemption from
registration afforded by Rule 144 (the provisions of which are known to such
Purchaser) promulgated under the Securities Act depends on the satisfaction of
various conditions, and that, if applicable, Rule 144 may afford the basis for
sales only in limited amounts.
     (iv) Such Purchaser is a Qualified Institutional Buyer or an “institutional
accredited investor” (within the meaning of Regulation D).
     (v) Except as otherwise disclosed by such Purchaser to the Company, such
Purchaser did not employ any broker or finder in connection with the
transactions contemplated in this Agreement and no fees or commissions are
payable to the Purchasers except as otherwise provided for in the Agreement.
     (vi) Such Purchaser has been furnished with or has had access to the
information it has requested from the Company and its Subsidiaries and has had
an opportunity to discuss with the management of the Company and its
Subsidiaries the business and financial affairs of the Company and its
Subsidiaries, and has generally such knowledge and experience in business and
financial matters and with respect to investments in securities of privately
held companies so as to enable it to understand and evaluate the risks of such
investment and form an investment decision with respect thereto.
     (b) Due Organization; Power and Authority.

30



--------------------------------------------------------------------------------



 



     Each Purchaser is an: exempted company with limited liability, corporation,
limited liability company or partnership, as the case may be, duly incorporated
or formed, validly existing and in good standing under the laws of its
jurisdiction of incorporation or formation and is duly qualified as a foreign
corporation to transact business and is in good standing in each jurisdiction in
which such qualification is required, other than any failures to so qualify or
to be in good standing which has not or is not reasonably likely to have a
Material Adverse Effect.
     (c) Power; Authorization; Enforceability.
     The execution, delivery and performance of this Agreement and the other
Financing Documents to which such Purchaser is a party are within its corporate,
limited liability company or limited partnership, as the case may be, power and
authority and have been duly authorized by all necessary action of such
Purchaser, and constitute legal, valid and binding agreements of such Purchaser
enforceable against it in accordance with their respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance or other similar laws affecting creditors’ rights generally and
subject to general principles of equity and except that no representation or
warranty made with respect to any matter related to indemnification and
contribution or exculpation contained herein.
     (d) No Actions or Proceedings.
     There are no legal or governmental actions, suits or proceedings pending
or, to any Purchaser’s knowledge, threatened against or affecting such
Purchaser, or any of their respective properties or assets which, if adversely
determined, either individually or in the aggregate, would reasonably be
expected to materially and adversely affect the ability of such Purchaser to
consummate any of the transactions contemplated by the Financing Documents.
     (e) No Violation.
     Neither the execution, delivery or performance by any Purchaser of the
Financing Documents to which it is a party nor compliance with the terms and
provisions thereof nor the consummation the transactions contemplated hereby or
thereby will (a) contravene any applicable provision of any material Law, or
(b) violate any provision of the certificate of incorporation, by-laws or other
organizational documents of any Purchaser or any contract to which such
Purchaser is a party except in each case as has not or is not reasonably likely
to have a material adverse effect on such Purchaser’s ability to consummate the
transactions contemplated hereby and thereby and perform its obligations
hereunder or thereunder.
     5.2. Notice of Transfers of the Notes.
     The Purchasers hereby covenant and agree to provide prompt written notice
to the Company upon consummation of any transaction pursuant to which the
Purchasers cease to constitute the Required Holders.
SECTION 6.
PRE-CLOSING COVENANTS
     6.1. Access.
     From and after the date hereof until the Closing Date, Holdco and the
Company will, and will cause their Subsidiaries to:

31



--------------------------------------------------------------------------------



 



     (a) (i) provide the Purchasers, as soon as available, with (x) monthly and
quarterly unaudited consolidated financial statements of Holdco and its
Subsidiaries, audited consolidated annual financial statements of Holdco and its
Subsidiaries and an annual budget of Holdco and its Subsidiaries; and
(y) updates and “flash reports” of the same type and in the same frequency of
delivery in all material respects as had been delivered to the Purchasers by
Holdco immediately prior to the date hereof; (ii) permit access to, and make
available to the Purchasers’ representatives and their accounting and legal
advisors for inspection and review, the properties, books, records, accounts and
documents of or relating to Holdco and its Subsidiaries, and (b) make available
at reasonable times and to a reasonable extent officers and employees of Holdco
and its Subsidiaries to discuss with the Purchasers and their accounting and
legal advisors the business and affairs of Holdco and its Subsidiaries. In
addition, Holdco and its Subsidiaries shall provide the Purchasers with
substantially the same information as shall be provided to the lead arranger,
the administrative agent and/or the lenders in respect of the Company Credit
Facilities. Subject to Section 10.14, the Purchasers may share the foregoing
information with their respective lenders and their respective consultants and
advisors (including rating agencies), so long as such lenders or other parties
have entered into a customary confidentiality agreement with the Purchasers.
     (b) subject to compliance with applicable laws and confidentiality
obligations to third parties, promptly provide true and correct copies of all
documents, reports, financial data, and such additional financial and other
information with respect to Holdco, the Company and their Subsidiaries as each
Purchaser (and any parent company of a Purchaser that is a venture capital
operating company) may from time to time reasonably request.
     6.2. Investment Policy.
     Without the prior written consent of all of the Purchasers, prior to the
Closing, Holdco shall not and shall not permit the Holdco Subsidiaries to make
investments in a manner that is in contravention of the investment policy as set
forth on Schedule F to the Equity Purchase Agreement (the “Investment Policy”);
provided that, notwithstanding the foregoing, any securities held by the Company
set forth on Schedule B or Schedule C to the Equity Purchase Agreement shall not
be considered to be held or sold in contravention of the Investment Policy.
     6.3. Ordinary Course.
     Except as otherwise expressly permitted or required by the Transaction
Documents, permitted by Section 4.9 of the Equity Purchase Agreement or as set
forth on Section 3.3(a) of the Company Disclosure Schedule (as defined in the
Equity Purchase Agreement), during the period from the date of this Agreement
until the earlier of the Closing Date and the Termination Date, Holdco shall
conduct its business, and shall cause its subsidiaries to conduct their
respective businesses, in all material respects in the ordinary course,
including, without limitation, paying its obligations, including customer
signing bonuses, capital expenditures, taxes and other accounts payable, in the
ordinary course of business consistent with past practice.
SECTION 7.
POST-CLOSING AFFIRMATIVE COVENANTS
     The Company covenants and agrees with each Purchaser that so long as such
Purchaser holds any Notes and until the principal amount of (and premium, if
any, on) such Notes, and all interest, and other obligations hereunder in
respect thereof (other than indemnity obligations that have not yet become due
and payable), shall have been paid in full:

32



--------------------------------------------------------------------------------



 



     7.1. Future Reports to Purchasers.
     The Company will deliver (x) to each Purchaser copies of all financial
statements, reports certificates and notices that are provided to the lead
arranger, the administrative agent, or the Lenders (as defined in the Company
Credit Facilities) under the Company Credit Facilities concurrently with the
delivery thereof under the Company Credit Facilities and (y) to each Purchaser
(unless such Purchaser no longer holds any Notes) and any Holder that is an
Affiliate of the Purchasers:
     (a) Financial Statements. As soon as available, but in any event not later
than thirty (30) days after the end of each of the first two months of each
fiscal quarter of Holdco, a company-prepared consolidated balance sheet of
Holdco and its consolidated Subsidiaries, and the Company and its consolidated
Subsidiaries as at the end of such period and related company-prepared
statements of income and of cash flows in a form customarily prepared by
management for each of Holdco and its consolidated Subsidiaries and the Company
and its consolidated Subsidiaries (such form having previously been provided to
the Purchasers) for such monthly period, to fairly present in all material
respects the consolidated financial condition of Holdco and its consolidated
Subsidiaries and the Company and its consolidated Subsidiaries (subject to
normal year-end adjustments and the absence of footnotes) and to be prepared in
reasonable detail, and such financial statements, shall be accompanied by a
compliance certificate executed by the Chief Financial Officer or other senior
executive officer setting forth in reasonable details the calculations
evidencing compliance with the Minimum Liquidity Ratio set forth in Section 4.27
of the Indenture.
     (b) Adjusted EBITDA calculation. As soon as it is available, but in any
event not later than 90 days after the end of each fiscal year, and within
45 days after the end of each of the first three fiscal quarters of each fiscal
year, a presentation of Adjusted EBITDA of Holdco and the Holdco Subsidiaries
and the Company and the Company Subsidiaries.
     (c) Budget. Within 60 days after the commencement of each fiscal year of
each of Holdco and its consolidated Subsidiaries (commencing with the fiscal
year ending December 31, 2008), a budget of Holdco and its consolidated
Subsidiaries for such fiscal year in the form approved by the Board of Directors
of Holdco.
     (d) Auditors’ Reports. Promptly upon receipt thereof, copies of all final
written reports submitted to Holdco, the Company or to any of their Subsidiaries
by independent certified public accountants in connection with each annual,
interim or special audit of the books of Holdco, the Company or any of its
Subsidiaries made by such accountants.
     (e) Other Information. Promptly, copies of all financial statements, proxy
statements, notices and reports that Holdco or any of its Subsidiaries will send
to the holders of any publicly issued debt or equity of Holdco or any of its
Subsidiaries as a group and, with reasonable promptness, such other
non-confidential relevant information (financial or otherwise) as any Purchaser
may reasonably request in writing from time to time.
     (f) Inspection. Upon the reasonable request of the Required Holders, the
Company will, and will cause each of its Subsidiaries to, at the Company’s
reasonable expense, permit any Holder to visit and inspect any of the properties
of the Company and any of its Subsidiaries, to inspect, copy and take extracts
from its and their financial and accounting records, and to discuss its and
their affairs, finances and accounts with its and their officers and independent
public accountants (provided that such Company may, if it so chooses, be present
and participate in any such discussion), in each case upon reasonable notice and
at such reasonable times during normal business hours and as often as may
reasonably be requested.

33



--------------------------------------------------------------------------------



 



     (g) Notices. The Company will promptly furnish to the Purchasers written
notice of the following (and in no event later than five (5) Business Days)
after any Responsible Officer of the Company becomes aware thereof:
     (i) any breach or non-performance of, or any default under, any contract of
Holdco or any of its Subsidiaries, or any violation of, or non-compliance with,
any Law, which has or is reasonably likely to have, either individually or in
the aggregate, a Material Adverse Effect, including a description of such
breach, non-performance, default, violation or non-compliance and the steps, if
any, such Person has taken, is taking or proposes to take in respect thereof, or
the filing or commencement of, or any written threat or notice of intention of
any person to file or commence, any action, suit or proceeding, whether at law
or in equity or by or before any Governmental Authority or in arbitration,
against Holdco any of its Subsidiaries which has or is reasonably likely to
have, either individually or in the aggregate, a Material Adverse Effect;
     (ii) the occurrence of any ERISA Event that, together with all other ERISA
Events that have occurred and are continuing, has or is reasonably likely to
have a Material Adverse Effect;
     (iii) (A) the receipt by the Company or any of its Subsidiaries of any
written notice of violation of or potential liability or similar notice under
Environmental Law, (B)(x) unpermitted releases, (y) the existence of any
condition that could reasonably be expected to result in violations of or
liabilities under, any Environmental Law or (z) the commencement of, or any
material change to, any action, investigation, suit, proceeding, audit, claim,
demand, dispute alleging a violation of or liability under any Environmental
Law, that, for each of clauses (x), (y) and (z) above (and, in the case of
clause (z), if adversely determined), in the aggregate for each such clause,
could reasonably be expected to result in liabilities in excess of $10,000,000,
and (C) the receipt by the Company or any of its Subsidiaries of notification
that any property of the Company or any of its Subsidiaries is subject to any
Lien in favor of any Governmental Authority securing, in whole or in part, any
liabilities from Environmental Matters;
     (iv) any labor controversy resulting in or threatening to result in any
strike, work stoppage, boycott, shutdown or other labor disruption against or
involving Holdco or any of its Subsidiaries if the same has or is reasonably
likely to have, either individually or in the aggregate, a Material Adverse
Effect;
     (v) the creation, establishment or acquisition of any Subsidiary or the
issuance by or to Holdco or any of its Subsidiaries of any Equity Interest; and
     (vi) any other development that results in, or has or is reasonably likely
to have a Material Adverse Effect.
          Each notice delivered under this Section 7.1(g) shall be accompanied
by a statement of a Responsible Officer of the Company setting forth the details
of the event or development requiring such notice (including a description with
particularity of any and all clauses or provisions of this Agreement or any
Financing Document that have been breached or violated) and any action taken or
proposed to be taken with respect thereto.
     7.2. Patriot Act and Anti-Money Laundering.
     Holdco and its Subsidiaries:

34



--------------------------------------------------------------------------------



 



     (a) will comply with the Patriot Act and all applicable regulations and
executive orders issued thereto and any other applicable AML Laws,
     (b) will refrain from taking any action that would result in a violation by
the Purchasers of the Patriot Act and all applicable regulations and executive
orders issued thereto or any other applicable AML Laws, and
     (c) without limiting the generality of the foregoing, will:
     (i) establish and adhere to a program to ensure the filing of all required
reports under the AML Laws, and
     (ii) establish and adhere to a program and all other requirements to
perform due diligence as required by the Bank Secrecy Act,
in each case, except as could not reasonably be expected to have a Material
Adverse Effect.
     7.3. U.S. Economic Sanctions.
     Holdco and its Subsidiaries:
     (a) will comply with any U.S. Economic Sanction imposed by any rule,
regulation or statute of the United States, including, without limitation, those
administered by OFAC and any other applicable laws imposing economic sanctions,
     (b) will refrain from taking any action that would result in a violation by
the Purchasers of U.S. Economic Sanctions, and
     (c) without limiting the generality of the foregoing, will not approve,
facilitate, or fund, directly or indirectly, any business activities with, or
for the benefit of, a government, national, resident or legal entity of any
country with respect to which U.S. persons, as defined in U.S. Economic
Sanctions, are prohibited by U.S. Economic Sanctions from doing business, except
to the extent otherwise permitted by the relevant Governmental Authority,
in each case, except as could not reasonably be expected to have a Material
Adverse Effect.
     7.4. FCPA and Anti-Bribery Limitations.
     Holdco and its Subsidiaries:
     (a) will comply with the U.S. Foreign Corrupt Practices Act and all other
applicable anti-bribery or anti-corruption laws,
     (b) will refrain from taking any action that would result in a violation by
the Purchasers of the U.S. Foreign Corrupt Practices Act or any other applicable
anti-bribery or anti-corruption laws, and
     (c) without limiting the generality of the foregoing, neither the Holdco
nor any of its Subsidiaries, will offer, promise to pay, or authorize the
payment of any money, or will offer, give, promise to give, or authorize the
giving of anything of value, to any officer, employee or any other person acting
in an official capacity for any Governmental Entity, to any Governmental
Official or to any person under circumstances where such Affiliate knows or is
aware of a high probability that all or a portion of

35



--------------------------------------------------------------------------------



 



such money or thing of value will be offered, given or promised, directly or
indirectly, to any Government Official, for the purpose of:
     (i) influencing any act or decision of such Government Official in his
official capacity,
     (ii) inducing such Government Official to do or omit to do any act in
violation of his lawful duty,
     (iii) securing any improper advantage,
     (iv) inducing such Government Official to influence or affect any act or
decision of any Governmental Entity, or
     (v) in order to assist Holdco or any of its Subsidiaries in obtaining or
retaining business for or with, or directing business to any company or a
subsidiary thereof,
in each case, except as could not reasonably be expected to have a Material
Adverse Effect.
     7.5. Export Control Limitations.
     Holdco and its Subsidiaries:
     (a) will comply with the export controls administered by the United States
Department of Commerce, the International Traffic in Arms Regulations
administered by the United States Department of State and any other laws
imposing export controls, and
     (b) will refrain from taking any action that would result in a violation by
the Purchasers of the export controls imposed by the United States Department of
Commerce, the International Traffic in Arms Regulations administered by the
United States Department of State or any other applicable laws imposing export
controls,
in each case, except as could not reasonably be expected to have a Material
Adverse Effect.
     7.6. Customs and Trade Remedy Laws.
     Holdco and its Subsidiaries:
     (a) will comply with Title 19 of the United States Code and with any other
applicable customs and trade remedy law,
     (b) will refrain from taking any action that would result in a violation by
the Purchasers of Title 19 of the United States Code or any other applicable
customs or trade remedies law, and
     (c) without limiting the generality of the foregoing, will pay all tariffs
and penalties lawfully imposed by the U.S. Customs and Border Protection Agency,
U.S. Department of Commerce, or any other government agency on the importation
of goods and will not import or attempt to import any goods prohibited by any
applicable customs law,
in each case, except as could not reasonably be expected to have a Material
Adverse Effect.

36



--------------------------------------------------------------------------------



 



     7.7. Anti-Boycott Laws.
     Holdco and its Subsidiaries:
     (a) will comply with the Export Administration Act and the Code and with
any other applicable Anti-boycott Laws,
     (b) will refrain from taking any action that would result in a violation by
the Purchasers of the Export Administration Act and the Code or any other
applicable law regarding boycotts issued by a foreign government and not
endorsed by the United States, and
     (c) without limiting the generality of the foregoing, will not refuse or
agree to refuse to do business with Israel or any other nation or company
subject to a boycott not endorsed by the United States, agree to discriminate or
discriminate against any person on the basis of race, religion, sex, national
origin, or nationality, nor implement letters of credit containing terms or
conditions prohibited by the Anti-boycott Laws,
in each case, except as could not reasonably be expected to have a Material
Adverse Effect.
     7.8. Cross-Border Investment Restrictions.
     Holdco and its Subsidiaries will comply with any and all conditions imposed
on Holdco and its Subsidiaries by any Governmental Authority as a result of
obtaining the approval of or licensing from such Authority in order for the
Transactions and this Agreement to have full legal effect under all applicable
laws, except as could not reasonably be expected to have a Material Adverse
Effect.
     7.9. Information Related to Alternative Transactions.
     Until the expiration of the Go-Shop Period (as defined in the Equity
Purchase Agreement) and prior to the Termination Date, Holdco and the Company
shall provide promptly to the Purchasers any bonafide bid which may replace or
supplement the Transactions, subject to any ordinary or customary
confidentiality obligations.
     7.10. Board Observer Rights.
     So long as the Purchasers constitute the Required Holders, Holdco agrees to
insure that the Purchasers shall receive copies of all notices, reports, written
presentations, board papers, minutes of meetings of the board of directors (or
comparable policy-making bodies) and other written information distributed to
members of the board of directors (or comparable policy-making bodies) of Holdco
or to the members of the executive or similar committee of the board of Holdco
(collectively, “Board Papers”) at the same time as such Board Papers are made
available to the board for purposes of regular board meetings or to the members
of the executive or similar committee of the board for purposes of such
committee meetings. So long as the Purchasers constitute the Required Holders,
the Purchasers shall have the right to designate a person to attend, and
participate and furnish advice in, all meetings of the board of directors (or
comparable policy-making bodies) of Holdco and the executive or similar
committee of the board of Holdco in person or telephonically as a non-voting
observer (the “Board Observer”), and such person shall be entitled to
participate in discussions and consult with, and make proposals and furnish
advice to, such board (or comparable policy-making bodies) and such committee
without voting, it being understood that the Purchasers may from time to time
change the identity of such observer. The observer attending board or committee
meetings shall be entitled to reimbursement from Holdco for reasonable and
documented travel and other out-of-pocket expenses incurred in attending such

37



--------------------------------------------------------------------------------



 



board and committee meetings (plus VAT or the overseas equivalent).
Notwithstanding the foregoing, the Board Observer may be excluded from any such
meeting (or portion of such meeting) or may not receive all or a portion of
Board Papers relating to any such meeting where, in the good faith discretion of
the board exercised on a case by case basis after consideration of all relevant
factors, it would not be appropriate because of a conflict of interest for such
Board Observer (as a representative of the Purchasers) to participate in such
meeting (or portion thereof) or to receive the Board Papers relating to any such
meeting (or portion thereof).
     7.11. Changes to Investment Policy.
     So long as the Purchasers constitute the Required Holders, the Purchasers
agree to consider in good faith such changes to the Investment Policy relating
to Holdco’s and the Holdco Subsidiaries’ investment portfolio (and the related
definitions of “Highly Rated Investments” contained in the Indenture) as Holdco
and the Lead Sponsor may reasonably request, taking into account, without
limitation, the objective of preservation of capital, risk mitigation and
liquidity, as well as the composition of and risks related to Holdco’s and its
Subsidiaries’ liabilities (and, with due regard to the opinions of such third
party experts the Purchasers may consult with regarding the same); provided that
any decision by the Purchasers to accept any changes proposed by Holdco or the
Lead Sponsor to the Investment Policy shall be made in the sole discretion of
the Purchasers.
SECTION 8.
PROVISIONS RELATING TO RESALES OF NOTES
     8.1. Private Offerings.
     At any time after the date hereof, the Notes may be sold, pledged or
otherwise transferred in Private Offerings (in addition to resales under a
registration statement which are registered under the Securities Act), provided
that the following provisions shall apply:
     (a) Offers and Sales. Offers and sales of the Notes will be made only by
the Purchasers or Affiliates thereof who are qualified to do so in the
jurisdictions in which such offers or sales are made. To the extent an offer or
sale is intended to be made in compliance with Rule 144A, each such offer or
sale shall only be made to persons who are Qualified Institutional Buyers and
only in accordance with Rule 144A under the Securities Act. To the extent an
offer or sale is intended to be made in accordance with Regulation S, the offer
or sale shall be made to a “non-U.S. Person” and otherwise in compliance with
Regulation S. Offers and sales of the Notes may also be made in accordance with
any other applicable exemption under the Securities Act.
     (b) No General Solicitation. To the extent an offer or sale is intended to
be made in accordance with Rule 144A, no general solicitation or general
advertising (within the meaning of Rule 502(c)) will be used in the United
States and to the extent an offering is intended to be made in accordance with
Regulation S, no directed selling efforts (as defined in Regulation S) will be
made outside the United States in connection with the offering of the Notes.
     (c) Purchases by Non-Bank Fiduciaries. In the case of a non-bank Subsequent
Purchaser acting as a fiduciary for one or more third parties, in connection
with an offer and sale to such purchaser pursuant to this Section 8.1, which is
intended to be made in compliance with Rule 144A, such third parties shall be a
Qualified Institutional Buyer, or a non- U.S. person outside the United States.
     (d) Restrictive Legend. Upon original issuance by the Company, and until
such time as the same is no longer required under the applicable requirements of
the Securities Act, the Notes (and all

38



--------------------------------------------------------------------------------



 



securities issued in exchange therefor or in substitution thereof) shall bear
such legends as are required under the Indenture and the Purchasers shall obtain
such opinions or certificates required by the legend thereof in any sale or
pledge or other transfer of the Notes.
     (e) Restrictions on Sale/Confidentiality. Each Subsequent Purchaser must
agree to be bound, and cause their transferees to be bound, by Sections 8,
10.2(c) and 10.14 of this Agreement as if it was a Purchaser hereunder.
     (f) Subsequent Purchaser. Each Subsequent Purchaser who does not purchase
in an offering registered under the Securities Act shall be informed that the
Notes have not been registered under the Securities Act are being sold to them
on an unregistered basis under Rule 144A or another applicable exemption from
registration and may only be sold in a registered offering pursuant to Rule 144
or Regulation S, or pursuant to any other available exemption.
     (g) Rule 144A Information. The Company agrees that, in order to render the
Notes eligible for resale pursuant to Rule 144A under the Securities Act, while
any of the Notes remain outstanding, and to the extent constitute registrable
securities under the Registration Rights Agreement, it will make available, upon
request, to any holder of Notes or prospective purchasers of Notes the
information specified in Rule 144A(d)(4), unless the Company or Holdco is
subject to the filing requirements of, and is in compliance with, Section 13 or
15(d) of the Securities Exchange Act of 1934.
     (h) Rule 144 Information. The Company agrees that, in order to render the
Notes eligible for resale pursuant to Rule 144 under the Securities Act, while
any of the Notes remain outstanding, it will make available “current public
information” in a manner such that clause (c) of Rule 144 will be satisfied;
provided such obligation does not require Holdco to file its Form 10-K for the
fiscal year ended December 31, 2007 during any specific time frame and for so
long as Holdco is subject to the reporting requirements of Section 13 or 15(d)
of the Exchange Act and is guarantor of the Notes this covenant shall be deemed
satisfied by Holdco making current public information available.
     (i) [Reserved].
     (j) European Economic Area. In relation to each Member State of the
European Economic Area which has implemented the Prospectus Directive (each, a
“Relevant Member State”), each Purchaser represents and agrees that with effect
from and including the date on which the Prospectus Directive is implemented in
that Relevant Member State (the “Relevant Implementation Date”) it has not made
and will not make an offer of Notes to the public in that Relevant Member State
prior to the publication of a prospectus in relation to the Notes which has been
approved by the competent authority in that Relevant Member State or, where
appropriate, approved in another Relevant Member State and notified to the
competent authority in that Relevant Member State, all in accordance with the
Prospectus Directive, except that it may, with effect from and including the
Relevant Implementation Date, make an offer of Notes to the public in that
Relevant Member State at any time:
     (i) to legal entities which are authorized or regulated to operate in the
financial markets or, if not so authorized or regulated, whose corporate purpose
is solely to invest in securities;
     (ii) to any legal entity which has two or more of (A) an average of at
least 250 employees during the last financial year; (B) a total balance sheet of
more than €43,000,000 and (C) an annual net turnover of more than €50,000,000,
as shown in its last annual or consolidated accounts; and

39



--------------------------------------------------------------------------------



 



     (iii) in any other circumstances which do not require the publication by
the Company of a prospectus pursuant to Article 3 of the Prospectus Directive.
For the purposes of this provision, the expression an “offer of Notes to the
public” in relation to any Notes in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Notes to be offered so as to enable an investor to
decide to purchase or subscribe the Notes, as the same may be varied in that
Member State by any measure implementing the Prospectus Directive in that Member
State and the expression “Prospectus Directive” means Directive 2003/71/EC and
includes any relevant implementing measure in each Relevant Member State.
     (k) Each Purchaser represents and agrees that:
     (i) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the Financial Services
and Markets Act 2000 (as amended) (the “FSMA”)) received by it in connection
with the issue or sale of the Notes in circumstances in which Section 21(1) of
the FSMA does not apply to the Company;
     (ii) it has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to the Notes in, from or
otherwise involving the United Kingdom; and
     (iii) none of it and its Affiliates have entered nor will enter into any
contractual arrangement with respect to the distribution of the Notes except
with the prior written consent of the Company.
     8.2. Procedures and Management Cooperation in Private Offerings.
     The Company agrees that, at the request of the Purchasers, the Company will
use commerically reasonable efforts to cause the Notes to (i) be registered in
book-entry form in the name of Cede & Co., as nominee of DTC pursuant to a
customary form DTC Agreement, and (ii) be eligible for the National Association
of Securities Dealers, Inc. PORTAL market. At the request of the Purchasers,
management of Holdco will in connection with a transfer of the Notes, use
commercially reasonable efforts to cooperate with the Holders in any effort by
the Holders to sell the Notes, including meeting with potential purchasers and
providing due diligence information to potential purchasers; provided that
(1) such efforts shall not unreasonably interfere with the conduct of the
business of the Company and its Subsidiaries; (2) the Company and its
Subsidiaries shall not be required to provide any assistance at any time a Shelf
Registration Statement (as defined in the Registration Rights Agreement) is
effective and not suspended; (3) the Company and its Subsidiaries shall not be
required to provide any assistance at any time any event or development which
would permit them to suspend a Shelf Registration Statement has occurred;
(4) the Company and its Subsidiaries shall not be obligated to provide
assistance more often than once in each 12 month period or more than three times
during the term of the Notes; (5) the Company and its Subsidiaries shall not be
required to incur any expense or cost other than those associated with attending
meetings in its offices and producing diligence materials at such location;
(6) so long as Holdco or the Company is subject to or complying with the
reporting requirements of Section 13(a) or 15(d) of the Exchange Act, any
private placement memorandum provided by the Company and Subsidiaries shall not
be more extensive than that customarily provided by such reporting companies in
a private placement; (7) other than as required by Law or as the Company may
otherwise agree, the Company and its Subsidiaries shall have no indemnity
obligations to the Purchasers or potential purchasers; and (8) each potential

40



--------------------------------------------------------------------------------



 



purchaser shall agree to be bound to confidentiality arrangements similar to
those set for in Section 10.14 of this Agreement.
     8.3. No Integration.
     The Company will not, and will not permit its Affiliates to, make any offer
or sale of securities of any class if, as a result of the doctrine of
“integration” referred to in Rule 502, such offer or sale would render invalid,
for the purpose of (i) the sale of the Notes by the Company to the Purchasers or
(ii) the resale of Notes, as the case may be, by the Purchasers to Subsequent
Purchasers or (iii) the resale of Notes by any such Subsequent Purchaser to
others any applicable exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof or by Rule 144A thereunder or
otherwise.
SECTION 9.
EXPENSES AND INDEMNIFICATION
     9.1. Expenses.
     The Company will (whether or not the Closing occurs) reimburse the
Purchasers for all reasonable and documented out-of-pocket expenses (including
reasonable and documented attorneys’ fees and disbursements of one firm of
outside counsel and any local counsel, if necessary) incurred by the Purchasers
in connection with the transactions contemplated by this Agreement and the other
Financing Documents and in connection with any amendments, waivers or consents
under or in respect of this Agreement or the other Financing Documents (whether
or not such amendment, waiver or consent becomes effective), including the
reasonable and documented out-of-pocket costs and expenses incurred in
enforcing, defending or declaring (or determining whether or how to enforce,
defend or declare) any rights or remedies under this Agreement or the other
Financing Documents or in responding to any subpoena or other legal process or
informal investigative demand issued in connection with this Agreement, or the
other Financing Documents, including in connection with any insolvency or
bankruptcy of the Company or any of its Subsidiaries or in connection with any
work-out or restructuring of the transactions contemplated hereby, by the
Financing Documents or by the Notes. Notwithstanding the immediately preceding
sentence, (x) the Company’s obligation to reimburse the Purchasers for all
out-of-pocket expenses incurred by the Purchasers in connection with due
diligence, the negotiation and preparation of the Transaction Documents and
undertaking of the transactions contemplated by the Transaction Documents
incurred (1) prior to the date hereof shall be deemed satisfied in full upon the
payment by Holdco of the fees and expenses to the Investors pursuant to the
Equity Purchase Agreement and (2) from the date hereof through the earlier of
the Closing Date or the Termination Date shall not exceed the limit set forth in
the Equity Purchase Agreement; and (y) in the event the Closing does not occur,
the Company’s obligations under this Section 9.1 for all out-of-pocket expenses
incurred by the Purchasers after the date hereof but prior to the Termination
Date shall not exceed the limit set forth in the Equity Purchase Agreement.
     9.2. Indemnification.
     The Company will indemnify and hold harmless the Purchasers and each of
their respective Affiliates, partners, stockholders, members, officers,
directors, agents, employees and controlling persons (each. an “Indemnitee”)
from and against any and all actual losses, claims, damages or liabilities to
any such Indemnitee in connection with or as a result of (i) the execution or
delivery of any Financing Document or the performance by the parties to the
Financing Documents of their respective obligations hereunder and thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby or thereby, (ii) the issuance of Notes or the use of the proceeds
therefrom, (iii) any liability with respect to Environmental Claims or (iv) any
claim, litigation, investigation or proceeding

41



--------------------------------------------------------------------------------



 



relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity will not, as to any Indemnitee, be available to the extent
that such losses, claims, damages or liabilities are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the bad faith, gross negligence or willful misconduct of such Indemnitee.
     9.3. Waiver of Punitive Damages.
     To the extent permitted by applicable law, none of the parties hereto shall
assert, and each hereby waives, any claim against the other parties (including
their respective Affiliates, partners, stockholders, members, officers,
directors, agents, employees and controlling persons), on any theory of
liability for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, the Transactions, this Agreement, the other Financing Documents, the Notes
or the use of proceeds thereof.
     9.4. Survival.
     The obligations of the Company under this Section 9 will survive the
payment or transfer of any Note, the enforcement, amendment or waiver of any
provision of this Agreement.
     9.5. Tax Treatment of Indemnification Payments.
     Any indemnification payment pursuant to this Agreement shall be treated for
all Tax purposes as an adjustment to the Purchase Price, except as otherwise
required by applicable law.
SECTION 10.
MISCELLANEOUS
     10.1. Notices.
     Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (a) when
delivered, (b) when transmitted via telecopy (or other facsimile device) to the
number set out below if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), (c)
the day following the day (except if not a Business Day then the next Business
Day) on which the same has been delivered prepaid to a reputable national
overnight air courier service or (d) the third Business Day following the day on
which the same is sent by certified or registered mail, postage prepaid; in each
case to the respective parties at the address set forth below, or at such other
address as such party may specify by written notice to the other parties hereto:
     (i) if to a Purchaser, to it at the address specified on Schedule 2.2; with
a copy to Fried, Frank, Harris, Shriver & Jacobson LLP, One New York Plaza, New
York, New York 10004, Attention: F. William Reindel, Esq., or at such other
address as the Purchaser or its nominee shall have specified to the Company in
writing;
     (ii) if to the Company or any Guarantor, to it at the address: 1550 Utica
Avenue South, Suite 100, Minneapolis MN 55416, Attention: General Counsel and
Chief Financial Officer; with a copy to: Kirkland & Ellis LLP, Citigroup Center,
153 East 53rd Street, New York, NY 10022, Attention: Ashley Gregory, Esq or at
such other address as the Company shall have specified to the Purchasers in
writing.

42



--------------------------------------------------------------------------------



 



     10.2. Benefit of Agreement and Assignments.
     (a) Except as otherwise expressly provided herein, all covenants,
agreements and other provisions contained in this Agreement by or on behalf of
any of the parties hereto shall bind, inure to the benefit of and be enforceable
by their respective successors and assigns (including, without limitation, any
subsequent holder of a Note); provided, however, (i) that the Company may not
assign and transfer any of its rights or obligations without the prior written
consent of the Required Purchasers; (ii) for purposes of clarity, any assignee
of a Purchaser who is not an affiliate of such Purchaser shall not be entitled
to the benefits of the covenants contained in Sections 6.1, 7, the last sentence
of Section 8.2, or 9 herein; and (iii) any assignee of a Purchaser who acquires
Notes in an offering registered under the Securities Act shall not be entitled
to the benefit of the covenants in this Agreement.
     (b) Nothing in this Agreement or in any other Financing Document, express
or implied, shall give to any Person other than the parties hereto or thereto
and their permitted successors and assigns any benefit or any legal or equitable
right, remedy or claim under this Agreement.
     (c) Prior to the Closing, no Purchaser may assign its rights hereunder
provided the Purchasers may assign the rights to purchase all or any portion of
the Notes allocated to such Purchaser pursuant to Schedule 2.2 to any, direct or
indirect, wholly-owned subsidiary of such Purchaser or any Affiliate of such
Purchaser, subject to such subsidiary or Affiliate, as the case may be, making
the representations and warranties set forth in Section 5, and each such Person
shall be entitled to the full benefit and be subject to the obligations of this
Agreement as if such Person were a Purchaser hereunder.
     (d) The parties hereto expressly acknowledge and agree that that upon
execution of a counterpart signature page hereto, each Purchaser to whom the
rights hereunder have been assigned shall become party to this Agreement for all
purposes hereof.
     (e) Notwithstanding anything to the contrary contained herein, no Purchaser
may assign any right to purchase all or any portion of the Notes or any Notes to
any direct competitor of the Company and its Subsidiaries or Affiliate of such
competitor.
     10.3. No Waiver; Remedies Cumulative.
     No failure or delay on the part of any party hereto or any Purchaser in
exercising any right, power or privilege hereunder or under the Notes and no
course of dealing between the Company and any other party or Purchaser shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or under the Notes preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights and remedies provided herein and in the
Notes are cumulative and not exclusive of any rights or remedies that the
parties or Purchasers would otherwise have. No notice to or demand on the
Company in any case shall entitle the Company to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the other parties hereto or the Purchasers to any other or further action in any
circumstances without notice or demand.
     10.4. Amendments, Waivers and Consents.
     Subject to the second sentence of this Section 10.4, this Agreement may be
amended, and the observance of any term hereof may be waived (either
retroactively or prospectively), with the written consent of the Company,
provided, however, that no such amendment or waiver may, without the prior
written consent of the holders of a majority in principal amount of the
outstanding Notes held by the Purchasers, as applicable, amend or waive the
provisions of which the Purchasers are beneficiaries. No

43



--------------------------------------------------------------------------------



 



amendment or waiver of this Agreement will extend to or affect any obligation,
covenant or agreement not expressly amended or waived or thereby impair any
right consequent thereon.
     As used herein, the term “Agreement” and references thereto means this
Agreement as it may from time to time be amended, restated, supplemented or
modified.
     10.5. Counterparts.
     This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Each counterpart may consist of a number
of copies hereof, each signed by less than all, but together signed by all, of
the parties hereto. For the purposes of the Closing, signatures transmitted via
telecopy (or other facsimile device) will be accepted as original signatures.
     10.6. Reproduction.
     This Agreement, the other Financing Documents and all documents relating
hereto and thereto, including, without limitation, (a) consents, waivers and
modifications that may hereafter be executed, (b) documents received by the
Purchasers at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
in connection herewith, may be reproduced by any photographic, photostatic,
microfilm, microcard, miniature photographic or other similar process and any
original document so reproduced may be destroyed. Each of the Purchasers and the
Company agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business) and any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence. This Section 10.6 shall
not prohibit the Company, any other party hereto or any Purchaser from
contesting any such reproduction to the same extent that it could contest the
original or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.
     10.7. Headings.
     The headings of the sections and subsections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.
     10.8. Survival of Covenants and Indemnities; Representations.
     (a) All covenants and indemnities set forth herein shall survive the
execution and delivery of this Agreement, the issuance of the Notes and, except
as otherwise expressly provided herein with respect to covenants, the payment of
principal of the Notes and any other obligations hereunder.
     (b) All representations and warranties made by Holdco and the Company
herein shall survive the execution and delivery of this Agreement, the issuance
and transfer of all or any portion of the Notes, and the payment of principal of
the Notes and the issuance and delivery of the Notes, and any other obligations
hereunder, regardless of any investigation made at any time by or on behalf of
the Purchasers.
     10.9. Governing Law; Submission to Jurisdiction; Venue.
     (a) THIS AGREEMENT AND THE NOTES SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY,

44



--------------------------------------------------------------------------------



 



THE LAW OF THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW
OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION
OTHER THAN SUCH STATE.
     (b) If any action, proceeding or litigation shall be brought by any party
hereto in order to enforce any right or remedy under this Agreement or any of
the Notes, such party hereby consents and will submit, and will cause each of
its subsidiaries to submit, to the jurisdiction of any state or federal court of
competent jurisdiction sitting within the area comprising the Southern District
of New York on the date of this Agreement. Each party hereto hereby irrevocably
waives any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, which they may now or hereafter have to the
bringing of any such action, proceeding or litigation in such jurisdiction.
     (c) Each party hereto irrevocably consents to the service of process of any
of the aforementioned courts in any such action, proceeding or litigation by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
such party at its address set forth in Section 10.1, such service to become
effective thirty (30) days after such mailing.
     (d) Nothing herein shall affect the right of any party hereto to serve
process in any other manner permitted by applicable law or to commence legal
proceedings or otherwise proceed against the other party in any other
jurisdiction. If service of process is made on a designated agent it should be
made by either personal delivery or mailing a copy of summons and complaint to
the agent via registered or certified mail, return receipt requested.
     (e) THE COMPANY, EACH PURCHASER HEREBY WAIVES ANY AND ALL RIGHTS IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, THIS
AGREEMENT OR ANY OF THE NOTES.
     10.10. Severability.
     If any provision of this Agreement is determined to be illegal, invalid or
unenforceable, such provision shall be fully severable to the extent of such
illegality, invalidity or unenforceability and the remaining provisions shall
remain in full force and effect and shall be construed without giving effect to
such illegal, invalid or unenforceable provision.
     10.11. Entirety.
     This Agreement together with the other Financing Documents represents the
entire agreement of the parties hereto and thereto with respect to the subject
matter hereof and thereof, and supersedes all prior agreements and
understandings, oral or written, if any, relating to the Financing Documents or
the transactions contemplated herein or therein.
     10.12. Construction.
     Each covenant contained herein shall be construed (absent express provision
to the contrary) as being independent of each other covenant contained herein,
so that compliance with any one covenant shall not (absent such an express
contrary provision) be deemed to excuse compliance with any other covenant.
Where any provision herein refers to action to be taken by any Person, or which
such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person, whether or
not expressly specified in such provision.

45



--------------------------------------------------------------------------------



 



     10.13. Incorporation.
     All Exhibits and Schedules attached hereto or referred to herein are
incorporated as part of this Agreement as if fully set forth herein.
     10.14. Confidentiality.
     (a) Subject to the provisions of clause (b) of this Section 10.14, each
Purchaser agrees that it will not disclose without the prior consent of the
Company (other than to its employees, auditors, investors, partners, creditors,
lenders, rating agencies, advisors or counsel, in each case, to the extent such
disclosure reasonably relates to the administration of the investment
represented by its Notes and such person has entered into a customary
confidentiality agreement obligating such person to keep such information
confidential or is otherwise bound by an appropriate confidentiality obligation)
any nonpublic information which has been furnished to such Purchaser in
connection with its administration of the investment in the Notes or is now or
in the future furnished pursuant to this Agreement or any other Financing
Document (including Section 8.1 hereof); provided that any Purchaser may
disclose any such information (i) as has become generally available to the
public other than by virtue of a breach of this Section 10.14(a) by such
Purchaser or any other Person to whom such Purchaser has provided such
information as permitted by this Section 10.14(a), (ii) as may be required in
any report, statement or testimony required to be submitted to any Governmental
Authority having jurisdiction over such Purchaser or to the SEC or similar
organizations (whether in the United States of America or elsewhere), (iii) as
may be required or appropriate in respect of any summons or subpoena or in
connection with any litigation, (iv) in order to comply with any applicable law
and (v) to any prospective or actual Subsequent Purchaser in connection with any
contemplated transfer of any of the Notes by such Purchaser; provided that any
prospective Subsequent Purchaser expressly agrees in writing with or for the
benefit of the Company to be bound by the confidentiality provisions contained
in this Section 10.14 or a substantially similar confidentiality obligation.
Each Purchaser agrees that in the event it intends to disclose confidential
information in accordance with clauses (ii), (iii) or (iv) above, it shall, to
the extent reasonably practicable, provide the Company notice of such
requirement prior to making any disclosure so that the Company may seek an
appropriate protective order or confidential treatment of the information being
disclosed.
     (b) For the purposes set forth in Section 10.14(a), the Company hereby
acknowledges and agrees that each Purchaser may share with any of its
Affiliates, and such Affiliates may share with such Purchaser any information
related to the Company or any of its Subsidiaries (including, without
limitation, any nonpublic information regarding the creditworthiness of the
Company and its Subsidiaries); provided such Persons shall be subject to the
provisions of this Section 10.14 to the same extent as such Purchaser.
     10.15. Termination; Survival.
     The obligations and representations of the parties hereto shall
automatically terminate upon the Termination Date; provided, however, that
Sections 9, 10.2, 10.3, 10.4, 10.5, 10.6, 10.7, 10.9, 10.10, 10.11, 10.12,
10.13, 10.14, 10.15, 10.18, 10.19 shall survive and shall remain in full force
and effect notwithstanding the termination of this Agreement.
     10.16. Maximum Rate.
     In no event shall any interest or fee to be paid hereunder or under a Note
exceed the maximum rate permitted by applicable law. In the event any such
interest rate or fee exceeds such maximum rate,

46



--------------------------------------------------------------------------------



 



such rate shall be adjusted downward to the highest rate (expressed as a
percentage “per annum”) or fee that the parties could validly have agreed to by
contract on the date hereof under applicable law.
     10.17. Patriot Act.
     The Purchasers hereby notify the Company that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), the Purchasers may be required to obtain, verify and
record information that identifies the Company and its Subsidiaries, including
their respective names and addresses other information that will allow the
Purchasers to identify the Company and its Subsidiaries in accordance with the
Patriot Act.
     10.18. Currency.
     All dollar amounts referred to in this Agreement are in lawful money of the
United States.
     10.19. Further Assurances.
     Each of the parties hereto shall, upon reasonable request of any other
party hereto, do, make and execute all such documents, act, matters and things
as may be reasonably required in order to give effect to the transactions
contemplated hereby.
[SIGNATURE PAGES FOLLOW]

47



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Agreement to be duly executed and delivered as of the date first above
written.

            MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC.
      By:   /s/ David J. Parrin       Name:   David J. Parrin       Title:  
Executive Vice President and Chief Financial Officer       MONEYGRAM
INTERNATIONAL, INC.
      By:   /s/ David J. Parrin       Name:   David J. Parrin       Title:  
Executive Vice President and Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Agreement to be duly executed and delivered as of the date first above
written.

            GSMP V ONSHORE US, LTD.
      By:   /s/ Bradley Gross       Name:   Bradley Gross       Title:  
Managing Director and Vice President       GSMP V OFFSHORE US, LTD.
      By:   /s/ Bradley Gross       Name:   Bradley Gross       Title:  
Managing Director and Vice President       GSMP V INSTITUTIONAL US, LTD.
      By:   /s/ Bradley Gross     Name:   Bradley Gross       Title:   Managing
Director and Vice President    

 